Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 1 of 65 PageID: 47823




                                  Exhibit C
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 2 of 65 PageID: 47824




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     KIMBERLEE WILLIAMS, et al.
                                                 No. 2:11-cv-01754 (ES) (JAD)
     Plaintiffs,                                 CIVIL ACTION
                 vs.
     BASF CATALYSTS LLC, et al.

     Defendants.




                                    [Proposed]
                    Williams Emtal Talc Settlement Fund
                        Plan of Distribution
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 3 of 65 PageID: 47825




                                              Williams Emtal Talc Settlement Fund
                                                       Plan of Distribution
              This document sets forth the Plan of Distribution (“Plan”) for implementing the
   provisions of the Williams Class Action Settlement Agreement (“Settlement Agreement”)
   relating to the allocation and distribution of the Williams Emtal Class Action Settlement Fund
   (“Settlement Fund”) established therein in trust for the use and benefit of eligible Class
   Members, along with the processes, procedures, presumptions, rights, rules and deadlines
   (referred to as “Plan Distribution Procedures” or "PDPs") for determining and resolving all
   claims and rights relating to the allocation and distribution of the Settlement Fund to eligible
   Class Members. The Settlement Trustee, the Administrator and the Lien Administrator appointed
   by the Court will execute this Plan consistent with its terms as well as the terms of the Settlement
   Agreement, the Preliminary Approval Order, the Final Order and Judgment, the Williams Emtal
   Settlement Fund Trust Escrow Agreement and any Court Approved Procedure (“CAP”)
   amendment the Court may enter regarding the administration of the Plan and distributions made
   pursuant to it.

                                                              Table of Contents

   1. Definitions................................................................................................................................... 3
   2. Summary of Plan......................................................................................................................... 3
   3. Settlement Fund Distribution Programs...................................................................................... 4
      3.1. Part A – Base Compensation Payments. .............................................................................. 4
          3.1.1.       Description. ............................................................................................................... 4
          3.1.2.       Eligibility. ................................................................................................................. 4
          3.1.3.       Part A Plan Distribution Procedures (PDPs). ........................................................... 5
          3.1.7.       Part A Distributions. ............................................................................................... 13
          3.1.8.       Reallocation. ........................................................................................................... 15
      3.2. Part B – Supplemental Injury Severity Based Compensation Program............................. 15
          3.2.1.       Description. ............................................................................................................. 15
          3.2.2.       Eligibility. ............................................................................................................... 16
          3.2.3.       Part B Claim Levels, Qualifying Points and Qualifying Asbestos Trusts. ............. 16
          3.2.4.       Part B PDPs............................................................................................................. 18
          3.2.5.       Part B Distribution Formula.................................................................................... 23
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 4 of 65 PageID: 47826




      3.3. Part C – Extraordinary Injury Fund (EIF) Compensation Program................................... 25
          3.3.1.       Description. ............................................................................................................. 25
          3.3.2.       Eligibility. ............................................................................................................... 26
          3.3.3.       Reallocation. ........................................................................................................... 27
   4. Claim Administration Procedures and Policies. ....................................................................... 27
      4.1. Claim Form and Eligibility Proof Requirements. .............................................................. 27
      4.2. Claim Initiation and Claim Support Submission Requirements and Procedures. ............. 29
      4.3. Claim Submission Supporting Documentation Deadline. ................................................. 31
      4.4. Claim Submission Reviews. .............................................................................................. 32
      4.5. Claim Substantive Review Processes and Procedures. ...................................................... 32
      4.6. Claim Determination Notice, Cure and Contest Processes and Procedures. ..................... 34
   5. Rules, Processes and Procedures Relating to Attorney Representation of Claimants. ............. 37
   6. Filing Fees and Settlement Trustee’s Costs and Sanction Assessment Authority. ................... 39
   7. Lien Resolution Requirements and Procedures. ....................................................................... 39
   8. Settlement Fund Claim Audits and Anti-Fraud Plan; Settlement Agreement § 3.10.3 Claim
           Reviews. ............................................................................................................................ 44
   9. Settlement Fund Allocations, Adjudication Schedules, Payments and Distributions. ............. 47
      9.1. Allocation of the Settlement Funds. .................................................................................. 47
      9.2. Payment of Unfunded Administration Costs and Expenses and Class Representative
           Service Awards. ................................................................................................................. 48
      9.3. Compensation Parts Sub-Funds and Sub-Fund Allocations. ............................................. 48
      9.6. Residual Settlement Funds................................................................................................. 53
   10. Governance and operation of the Settlement Fund. ................................................................ 53
   11. Settlement Trustee’s Adjudicative Powers. ............................................................................ 56
   Appendix A ..................................................................................................................................... 1




                                                                           2
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 5 of 65 PageID: 47827




   1. Definitions.

            In addition to the terms defined above and in the body of the Plan below, the Plan

   incorporates by reference the definitions of the Settlement Agreement and capitalized terms

   appearing herein shall have the same meanings. Whenever context so requires, the masculine

   gender includes the feminine and neutral gender, and the singular includes the plural and vice

   versa.

   2. Summary of Plan.

             This Summary is intended for convenience only and is qualified in its entirety by
             the full description of the Plan of Distribution beginning on page 4. In the event
             of any discrepancy between this Summary and the Plan, the Plan’s provision
             will govern.

            The goal of the Plan is to fairly and equitably distribute the Settlement Fund to eligible

   Class Members who were alleged to have been deprived of the fair opportunity to pursue their

   claims for asbestos physical injuries in the Underlying Lawsuits.

            The Plan establishes three compensation programs to which Settlement Class Members

   meeting defined eligibility criteria may apply for compensation award payments (each program

   being referred to as a “Part”). The Settlement Fund’s Part A program provides Base

   Compensation Payments to Settlement Class Members who can establish that the claimant or

   claimant’s decedent filed an Underlying Lawsuit against Engelhard/BASF during the Class

   Period which asserted in good faith an asbestos injury caused by alleged exposure to Emtal Talc

   (“Base Payments”). The Plan’s Part B program provides compensation payments to Settlement

   Class Members who satisfy Part A and also present sufficient evidence of an asbestos bodily

   injury sustained by them (or if applicable, their decedent). The Plan’s Part C program establishes

   an Extraordinary Injury Fund or “EIF” from which the Settlement Trustee may, in exceptional



                                                      3
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 6 of 65 PageID: 47828




   cases, make a discretionary supplemental compensation payment to mesothelioma injury

   Claimants subject to eligibility guidelines and limitations as set forth in this Plan.

             The Plan has requirements concerning resolution of certain health care provider liens.

   While the Lien Administrator appointed by the Court will aid a Claimant in determining and

   negotiating the amount needed to clear liens related to a payment from the Fund, the satisfaction

   or clearance of liens relating to a Claimant’s payment is the Claimant’s sole responsibility.


   3. Settlement Fund Distribution Programs.

    3.1. Part A – Base Compensation Payments.
             3.1.1. Description.

                3.1.1.1. The Settlement Fund provides base compensation payments (referred to as

   “Base Compensation Payments” or “Part A” Payments”) to Settlement Class Members who

   in accordance with the Plan’s PDPs timely submit a complete Claim Submission that satisfies the

   Plan’s Part A eligibility requirements. Eligibility for compensation under Part A is also an

   eligibility prerequisite under the Plan’s Parts B and C compensation programs.

             3.1.2. Eligibility.

                3.1.2.1. To be eligible for Part A Payments, the Claimant, or the Claimant’s decedent

   where applicable, must have during the Class Period: (a) filed and Served an Underlying Lawsuit

   against Engelhard/BASF (b) which lawsuit credibly asserted at the time, and in good faith, an

   asbestos injury caused by alleged exposure to Emtal Talc and (c) which lawsuit was dismissed as

   to Engelhard/BASF voluntarily or involuntarily (“Part A Eligibility Requirements”). For

   avoidance of doubt, all three elements, (a), (b) and (c), must have occurred during the Class

   Period.



                                                     4
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 7 of 65 PageID: 47829




            3.1.3. Part A Plan Distribution Procedures (PDPs).

               3.1.3.1. All Part A claims require establishing class membership through (a)

   submitting documents and materials that establish all of the Part A Eligibility Requirements, or

   (b) providing proof the Claimant can rely upon the Settlement Fund’s administrative

   presumption lists described in this Plan. Where it is established that a Claimant is a person

   identified on the Presumed Class Member List, or the personal representative, spouse or heir of a

   person identified on the Presumed Class Member List, Class membership will be presumed to

   exist.

               3.1.3.2. Part A Documentation Requirement. A copy of a pleading, an

   interrogatory answer, or a deposition testimony excerpt describing the Injured Person’s alleged

   exposure to Emtal Talc must be supplied to the Settlement Administrator as part of every Claim

   Submission unless no supporting document exists or can be found after Claimant has conducted

   a reasonable search and inquiry. Where documentation is not available the Claimant must then

   certify under oath that no supporting document is available. Claimants may use the certification

   form available on the Settlement’s Website form page for this purpose. For avoidance of doubt,

   this documentation requirement applies to Claimants appearing on the Presumed Class Member

   List as well as to claimants who do not.

               3.1.3.3. The date on which a voluntary dismissal or termination occurred for purposes

   of determining Class membership and Part A Payment eligibility is the earlier of either (a) the

   date on which the agreement or consent by the plaintiff or his/her counsel in the Underlying

   Lawsuit to dismiss or terminate the lawsuit occurred; or (b) the date on which the dismissal or

   termination of the Underlying Lawsuit was entered by or in the court in which it was pending.




                                                    5
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 8 of 65 PageID: 47830




              3.1.3.4. “Served” with respect to an Underlying Lawsuit’s complaint or similar initial

   pleading shall include, in addition to the means of process service provided by the suit’s forum’s

   applicable court rules, the acceptance of service or other notice or acknowledgement of the suit’s

   existence by Engelhard/BASF attorneys, including, but not limited to the identification of the

   suit or action in the materials obtained in discovery by Plaintiffs and provided to the Settlement

   Administrator.

              3.1.3.5. Primary Claimant Rule.

                3.1.3.5.1. A claim for compensation to the Settlement Fund may be submitted only

   by or on behalf of the Injured Person in an Underlying Lawsuit. Where the Injured Person in an

   Underlying Lawsuit is deceased, or the Underlying Lawsuit asserted a survival or wrongful death

   claim on behalf of the estate of an Injured Person, the claim may then be submitted only by the

   Injured Person’s personal representative, such as its executor or administrator, subject to the

   exception in §3.1.3.5.3, which person is referred as a “Primary Claimant”. This PDP is referred

   to as the “Primary Claimant Rule”.

                3.1.3.5.2. Except as provided in §3.1.3.5.3, any claim submitted by a spouse, child

   or parent of an Injured Person in an Underlying Lawsuit who has died, or where the Underlying

   Lawsuit asserted a wrongful death claim on behalf of the estate of an Injured Person, will be

   denied and not processed by the Settlement Fund and a Notice of Claim Determination will be

   sent to that Claimant by the Administrator. On request to the Administrator by a denied Claimant

   under this PDP, and assuming the information is readily available to the Administrator, the

   Settlement Fund will provide the denied Claimant with the contact information for the Primary

   Claimant and either the attorney representing the Primary Claimant in a pending claim to the




                                                    6
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 9 of 65 PageID: 47831




   Settlement Fund or the attorney and/or law firm representing the Injured Person or their Estate in

   the Underlying Lawsuit.

                3.1.3.5.3. Exception for Part A only claims where Primary Claimant is

   deceased and no estate open. Where the Injured Person is deceased and has no estate open, the

   spouse of the deceased Injured Person, if living, or if such spouse is deceased, then a child

   (which includes a child who is adopted) of the deceased Injured Person acting with written

   unanimous consent of all other living children of the deceased Injured Person, may apply for the

   deceased Primary Claimant’s Part A share along with any Derivative Claimant’s Part A Share

   that may be due. The claim to the Settlement Fund under this exception must be limited by the

   Claimant to a request only for Part A compensation. Where the claim is otherwise determined

   eligible for Part A payments the claim may be allowed and paid by the Settlement Fund to the

   applicant upon such further terms and conditions the Settlement Trustee establishes to protect the

   Settlement Fund against any liability or claims relating to the direct payment of the

   compensation payment to the spouse or child. The Settlement Fund shall establish a special

   claim form for such applications.

              3.1.3.6. Presumed Qualified Class Members.

                3.1.3.6.1. Eligibility for Part A Payments will be presumed by the Settlement Fund

   where the Primary Claimant establishes to the Settlement Fund’s satisfaction that he or his

   decedent is the person on the Settlement Fund’s Presumed Class Members List. Where the

   presumption applies to a Claimant, no additional proof of Class Membership is required. The

   documentation requirement of §3.1.3.2 however applies and must be satisfied.

                3.1.3.6.2. A confidential "Presumed Class Member List" available only to the

   Court, the Settlement Administrator, the Settlement Trustee, Defendants, and Class Counsel, of

                                                    7
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 10 of 65 PageID: 47832




    those individuals who filed lawsuits against Engelhard/BASF alleging bodily injuries resulting

    from exposure to Emtal Talc was compiled based upon discovery undertaken by Plaintiffs in the

    Williams Action. A person or Estate on that list satisfies all of the Plan’s Part A Eligibility

    Requirements as to known and identified Primary and Derivative Claimants. In addition to

    discovery the following sources were used to develop this list:

           (A) Bevan Law Firm’s client data produced by the Bevan Law Firm during discovery in
               the Class Action;

           (B) The Qualified Occupation Location Sites List;

           (C) The contents of Underlying Lawsuits’ complaints and/or other litigation documents
               identified to the Administrator for consideration by Class Counsel and Defendants;
               and.

           (D) The Class Action Complaint. All named plaintiffs in the Complaint shall be included
               on the Presumed Class Member List.

               3.1.3.7. Supporting Documentary Proof Requirement where Claimant or
                        Claimant’s decedent is Not Listed on Presumed Class Member List.

                 3.1.3.7.1. Where an Injured Person (or his/her estate) whom a claim is based upon is

    not listed on the Presumed Class Member List, the following documentary proof is required in

    support of the Claim Submission:

           (A) A legible copy of pleadings, other litigation document or court records from the
               Underlying Lawsuit which satisfactorily establishes that the Claimant (or his
               decedent) filed and Served an asbestos injury lawsuit against Engelhard/BASF arising
               out of Emtal Talc exposure within the Class Period and the suit was thereafter
               terminated by a voluntary or involuntary dismissal within the Class Period. A copy of
               the subject suit's pertinent docket entries or a copy of a timestamped order or pleading
               will suffice to establish the dismissal of the lawsuit; and

           (B) Documentary proof satisfactorily establishing that the Claimant (or his decedent) is
              the Injured Person in the underlying lawsuit satisfying §3.1.4 along with, if
              applicable, claimant’s standing proof such as a death certificate, appropriate estate
              papers and/or proof of marriage or kinship relating to a decedent; and

           (C) Documentary proof satisfactorily establishing that the Underlying Lawsuit was
               asserting a good faith, credible injury claim based on an injury believed to be caused
               by exposure Emtal Talc.
                                                      8
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 11 of 65 PageID: 47833




                 3.1.3.7.2. For avoidance of doubt, if a Claimant submits any or all of the items listed

    above in §3.1.3.7.1 , the Administrator and Settlement Trustee may still deny the Claim

    Submission if, in the exercise of their discretion and judgment, they determine that the Claimant

    is not eligible for payment from the Settlement Fund.

               3.1.3.8. Good Faith Credible Emtal Talc Claim Requirement.

                 3.1.3.8.1. Where a Claimant is not on the Presumed Class Member List, in order for

    a claim to be eligible to receive compensation under the Plan, the Injured Person’s Underlying

    Lawsuit (or that brought by an Injured Person’s estate where applicable) must have asserted a

    good faith, credible asbestos injury claim based on an injury believed to be caused by exposure

    to Emtal Talc. In making this determination the following PDPs of §3.1.3.8 will apply to

    determining that the Injured Person’s Underlying Lawsuit (or that brought by an Injured Person’s

    estate where applicable) was asserting a good faith, credible asbestos injury claim based on an

    injury believed to be caused by exposure to Emtal Talc.

                 3.1.3.8.2. The basis of the claimed talc exposure involved in the Underlying

    Litigation may be to Emtal Talc in either or both its raw form—such as its use as an ingredient

    for a product, as a processing agent, or as a detackifier—or in the form of dust generated in or by

    the use, application, alteration, cutting, sanding, scraping, removal or cleanup of a product

    manufactured with Emtal Talc.

                 3.1.3.8.3. The “good faith, credible asbestos injury claim” element may be satisfied

    through any of the following:

              (A) Meaningful and credible proof that, after 1966, and prior to commencing
                 the Underlying Lawsuit, the Injured Party had meaningful employment or
                 occupational related presence at a facility or company appearing on the
                 Administration’s Qualified Occupation Location Sites List or was

                                                     9
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 12 of 65 PageID: 47834




                  employed at that facility or company in a role identified on the Plan’s
                  Qualified Occupation List. Based on information provided in the Claims
                  Submission the Administrator will determine if an identified occupation or
                  occupational location of the Injured Person appears on one or both of these
                  lists;
               (B) Providing a competent and meaningful affidavit or sworn statement from
                   the Underlying Lawsuit’s attorney attesting that the subject suit was based
                   on a good faith, credible claim of the Injured Person’s exposure to Emtal
                   Talc;
               (C) Providing a competent and meaningful affidavit or sworn statement of a
                   co-worker which specifically names the Injured Person and provides the
                   basis for a good faith claim or a competent and meaningful affidavit or
                   sworn statement of a family member in the case of a deceased Injured
                   Person (providing the Administrator or Settlement Trustee finds such
                   evidence reasonably reliable);
               (D) Employment or occupational related presence in a facility or company
                  where credible records show EMTAL talc was sold, shipped or delivered;
                  or
               (E) Providing credible evidence generated before the conclusion of the
                   Underlying Lawsuit of meaningful exposure to Emtal Talc after 1966,
                   including but not limited to invoices, employment records, construction
                   records, or interrogatory responses.
                 3.1.3.8.4. The Administrator or Settlement Trustee can require submission of other

    or additional evidence of a Claimant’s qualifying good faith credible Emtal Talc Claim when it

    deems such to be necessary, including for purposes of audits or claims reviews under § 8 of this

    Plan.

                 3.1.3.8.5. Evidence submitted and/or accepted to establish proof of a good faith

    credible Emtal Talc claim is for the sole benefit of the Settlement Trustee and Administrator, and

    not third parties or defendants in the tort system.

               3.1.3.9. Qualified Occupations and Qualified Occupation Location Sites Lists.

                 3.1.3.9.1. Class Counsel will compile and provide to the Administrator a list of

    occupations (“Qualified Occupations List”) which the Settlement Fund may, for purposes of

    determining Part A eligibility, and solely for this purpose, presume there was exposure to Emtal

                                                     10
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 13 of 65 PageID: 47835




    Talc where there is meaningful and credible evidence provided to the Administrator, including

    but not limited to pleadings and discovery in the Underlying Lawsuits, that the Injured Person

    was employed in the occupation after 1966. This shall be a confidential list, available only to the

    Court, the Settlement Administrator, the Settlement Trustee, Defendants and Class Counsel. By

    way of illustration, the list may include such occupations where EMTAL marketing documents

    show that EMTAL was marketed to and used, such as, by way of illustration and not limitation:

    workers employed in the tire and rubber industry, auto body repair, or the manufacture or

    application/finishing of drywall joint or patching compound.

                  3.1.3.9.2. Class Counsel will compile and provide to the Administrator a list of

    specific companies, facilities or job sites (“Qualified Occupation Location Sites List”) which

    the Settlement Fund may, for purposes of determining Part A eligibility, and solely for this

    purpose, presume there was exposure to Emtal Talc where there is meaningful and credible

    evidence provided to the Administrator, including pleadings and discovery in the Underlying

    Lawsuits, that the Injured Person was meaningfully employed or occupationally present at the

    site, facility or location.

                  3.1.3.9.3. The Qualified Occupations and Qualified Occupation Location Sites Lists

    are deemed to be confidential internal administrative and Special Master adjudicative and Class

    Counsel work product materials which will be held by the Administrator and Settlement Trustee

    in strict confidence, will not be published, and be deemed subject to Court protective order

    prohibiting their or their contents disclosure by the Administrator or Settlement Trustee as

    privileged and non-discoverable documents unless disclosure is ordered by the Court.

                  3.1.3.9.4. For avoidance of doubt, other than for purposes of satisfying the

    prerequisite requirement of Part A Eligibility, the Qualified Occupations List and Qualified

                                                     11
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 14 of 65 PageID: 47836




    Occupation Location Sites List, shall not be offered or used by a Claimant as evidence or support

    of any of the EIF Eligibility Requirement set forth in §3.3.2., nor shall the lists be used as

    evidence in connection with any other lawsuit or claim against the Defendants.

           3.1.4. Identity Validation: A Claimant must establish to the Settlement Fund’s

    satisfaction its identity and relationship to an Underlying Lawsuit by meaningful and credible

    evidence that (a) the Claimant (and Claimant’s decedent if applicable) is the person or is the

    personal representative or heir of the person named in the Underlying Lawsuit the claim is based

    upon; or (b) is the person, personal representative or heir of a person listed on the Presumed

    Class Member List. The identity of a Claimant will be presumed by the Settlement Fund where

    the Claimant is on the Presumed Class Member List and establishes it is the person to whom a

    class action Notice was addressed, and that it was received at the address to which it was sent or

    forwarded to the Claimant by the U.S. Post Office. Examples of possible satisfactory evidence

    when and where this mailed notice presumption does not apply include: (a) a meaningful and

    credible declaration from the law firm or a lawyer who handled the Underlying Lawsuit

    vouching for the claimant’s identity; or (b) a meaningful and credible declaration by the

    Claimant attesting to the fact that Claimant (or his decedent) is the referenced person on the

    presumption list along with some accompanying form of documentary corroborating proof.

    During the Settlement Fund’s claims review process the Settlement Fund will be applying

    identity validation techniques for which Claimants are required to cooperate and comply with.

    An inability or failure to cooperate or comply with the Settlement Fund’s identity validation

    efforts will result in the denial and termination of the Claim Submission.

           3.1.5. Class Membership Qualification Searches. Where prior to the Claim Filing

    Deadline a member of the public has a credible good faith reason to believe that he may be a


                                                     12
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 15 of 65 PageID: 47837




    Class Member but is reasonably unable to secure necessary information to establish he is a Class

    Member, on request to the Administrator certifying such fact along with stating the basis for the

    good faith belief he is a class member and providing appropriate identification information,

    including pertinent social security numbers, the Administrator will make a reasonable computer

    word search of the information it possesses to see if there is match. If so, the Administrator may

    allow the person limited time access and download capability to the Restricted Collection to

    search for documents supporting the person’s claim to class membership. A request for a Class

    Membership Qualification Search does not constitute initiation of a Claim Submission with the

    Settlement Fund and does not toll any time deadlines relating to the initiation a claim. For

    avoidance of doubt, the Claim Filing Deadline is not, and will not be, extended by a qualification

    search request, by the results of the request or by any inability of the Administrator to complete a

    search or searches prior to the deadline.

           3.1.6. Claimant Standing documentation. Where a Claimant is the personal

    representative of a Class Member, it must provide to the Administrator a copy of authority to act,

    such as a copy of a probate short certificate, estate administration letters or a power of attorney,

    in the Claim Submission.

           3.1.7. Part A Distributions.

               3.1.7.1. Primary Claimant Shares. Each Primary Claimant (or other claimant

    pursuant to Plan §3.1.3.5.3) timely submitting an approved Claim is entitled to receive one (1)

    Part A Base Compensation payment of up to $500 from the Part A Allocation, referred to as a

    “Primary Claimant Part A Share”.

               3.1.7.2. Derivative Claimant Shares.




                                                     13
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 16 of 65 PageID: 47838




                 3.1.7.2.1. Where a Primary Claimant (or other claimant pursuant to Plan §3.1.3.5.3)

    timely submits a claim determined to be eligible for Part A Base Compensation and there exists

    one or more Settlement Class Members who are a Derivative Claimant associated with the

    Underlying Lawsuit, then in addition to the Primary Claimant Part A Share awarded in §3.1.7.1,

    the Primary Claimant is entitled to claim one (1) additional Part A share of equal amount to the

    Primary Claimant Part A Share with respect to any and all such Derivative Claimants, for a total

    Part A Base Compensation award of up to $1,000. This PDP is referred to as the “One

    Derivative Share Rule.”

                 3.1.7.2.2. The Settlement Fund will pay the Part A Compensation Derivative

    Claimant Share to the Primary Claimant (or if deceased, to his or her Personal Representative or

    the other claimant pursuant to §3.1.3.5.3). The Claimant receiving the payment shall be solely

    responsible for any allocation and distribution of the Derivative Claimant Share to all associated

    Derivative Claimants. The Settlement Fund shall have no further responsibility or liability

    whatsoever to any Derivative Claimants as to the payment or distribution of this share once

    payment is distributed to the Claimant receiving it.

                 3.1.7.2.3. Examples: The following illustrate the operation of the One Derivative

    Share Rule. If an Underlying Lawsuit was a bodily injury claim in which the Primary Claimant’s

    spouse was also named as a plaintiff in the Underlying Lawsuit with a claim for consortium loss

    or similar derivative damages, the spouse of the Primary Claimant would qualify for a Derivative

    Claimant Part A compensation share. The share would be paid by the Settlement Fund to the

    Primary Claimant as part of his distribution. If the Underlying Lawsuit was a wrongful death and

    survival action and the deceased Injured Person was survived by a spouse and two children who

    at the time of the litigation were all entitled to claim derivative wrongful death damages, there


                                                    14
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 17 of 65 PageID: 47839




    would be a single Part A compensation share paid on account of this family group. The single

    share would be paid by the Settlement Fund to the Primary Claimant as part the claim

    distribution for the benefit of the Derivative Claimants as their interests may appear.

               3.1.7.3. Proration: The amount of compensation paid to Qualified Class Members

    under Part A may be reduced on a prorated basis if there are more than 12,500 Part A

    compensation shares, including both Primary Claimant Part A Shares and Derivative Claimant

    Part A Shares, determined to be eligible for payment.

           3.1.8. Reallocation.

               3.1.8.1. Any funds remaining in the Part A sub-fund after payments are determined

    will be reallocated by the Settlement Trustee as follows: first to the Part C sub-fund to pay

    allowed EIF claims, if any, or used otherwise in the Settlement Trustee’s reasonable discretion to

    augment Part C awards, if needed and then to the Part B sub-fund. Such reallocation being

    referred to as a “spillover”.

     3.2. Part B – Supplemental Injury Severity Based Compensation Program.
           3.2.1. Description.

               3.2.1.1. The Plan’s Part B program provides additional compensation to eligible

    Claimants who establish in accordance with the Plan’s PDPs the Plan’s Part B eligibility

    requirements which are based on, and on account of, defined physical asbestos injuries sustained

    by the Injured Person on which a claim is based. Part B payments are made out of a Settlement

    Fund sub-fund with an initial allocation of $59.75 Million. Class Members who meet the

    requirements for a Plan B Supplemental Compensation award will receive a proportionate share

    of the entire Part B sub-fund based upon a system of points awarded for the asbestos disease

    sustained and diagnosed. The amount of the Part B points and compensation payments vary

                                                     15
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 18 of 65 PageID: 47840




    based upon the type and severity level of asbestos disease injury sustained and medically

    diagnosed. The Part B sub-fund’s monetary amount may change in the course of the Settlement

    Fund’s administration based on any spillovers from the Part A or Part C sub-funds, to pay Class

    Representative service awards or to pay administration costs and expenses that either are

    ineligible to be paid from the Settlement’s Cost Fund or, if eligible, cannot be fully paid from the

    Settlement Cost Fund.

             3.2.2. Eligibility.

                3.2.2.1. To be eligible for a Part B Supplemental Compensation share payment, a

    Claimant must (a) qualify for Part A Compensation; (b) timely make a claim for Part B

    compensation in his Claims Submission; and (c) establish by credible, competent proof that the

    Injured Person sustained an asbestos disease injury falling into one of four defined categories of

    asbestos disease levels described in Table 1 of §3.2.3. Proof of asbestos disease and level may be

    satisfied through a certification of prior asbestos disease adjudication by a Qualified Asbestos

    Trust.

             3.2.3. Part B Claim Levels, Qualifying Points and Qualifying Asbestos Trusts.

                3.2.3.1. Part B’s Claim Levels along with Qualifying Points are defined in the

    following Table 1 and accompanying notes.


                                   [Balance of Page is Intentionally Blank]




                                                     16
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 19 of 65 PageID: 47841




                                               Table 1                                                          Qualifying
                                         Part B Claim Levels                                                   Claim Points1


  Level 1 Claim
  Non-Malignant Asbestos disease.2                                                                                   1
  (Bilateral Asbestos-Related Nonmalignant Disease Injuries other than Severe Asbestosis)


  Level 2 Claim
                                                                                                                     9
  Malignant Asbestos Disease Other Than Mesothelioma or Level 3 Claim Lung Cancer.3


  Level 3 Claim
  Either: (a) Primary lung cancer with evidence of underlying Bilateral Asbestos-Related                             20
  Nonmalignant Disease; or (b) Severe Asbestosis.4

  Level 4 Claim
                                                                                                                     86
  Mesothelioma




    1
     The number of qualifying points for each claim Level was determined by Verus LLC based on an analysis of
    compensation payment levels paid for typical and generally accepted asbestos disease categories by eighteen
    asbestos compensation trusts.
    2
      “Non-Malignant Asbestos Disease” means what is commonly referred to as “Bilateral Asbestos-Related
    Nonmalignant Disease” and is defined as a disease evidenced by either: (a) a chest X-ray read by a qualified B
    reader of 1/0 or higher on the ILO scale, or (b) (i) a chest X-ray read by a qualified B reader or other Qualified
    Physician, (ii) a CT scan read by a Qualified Physician, or (iii) pathology, in each case showing either bilateral
    interstitial fibrosis, bilateral pleural plaques, bilateral pleural thickening, or bilateral pleural calcification. A
    “Qualified Physician” is (a) a physician who is board-certified in one or more relevant specialized fields of medicine
    such as pulmonology, radiology, internal medicine or occupational medicine; and (b) where claimant is not relying
    on a disease certification from a Qualified Asbestos Trust not on the Administrator’s Ineligible Diagnostician List
    published on the Settlement Website.
    3
        “Malignant Asbestos Diseases Other than Mesothelioma and Level 3 Claim Cancer” means the following:
          •   A diagnosis of a primary lung cancer without evidence of evidence of underlying Bilateral Asbestos-
              Related Nonmalignant Disease and supporting medical documentation; or
          •   A diagnosis of a primary colo-rectal, laryngeal, esophageal, pharyngeal, or stomach cancer, plus (a)
              evidence of underlying Bilateral Asbestos-Related Nonmalignant Disease; and (b) supporting medical
              documentation.
    4
     “Severe Asbestosis” means by a disease evidenced by (a) a diagnosis of asbestosis with ILO of 2/1 or greater, or
    asbestosis determined by pathological evidence of asbestos, plus (i) TLC less than 65%, or (ii) FVC less than 65%
    and FEV1/FVC ratio greater than 65%; and (b) supporting medical documentation.

                                                             17
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 20 of 65 PageID: 47842




               3.2.3.2. “Qualified Asbestos Trusts” are the following asbestos claims trusts or

    claims resolution facilities which are categorized as either “Preferred Qualified Asbestos Trusts”

    and “Alternative Qualified Asbestos Trusts”.

               3.2.3.3. “Preferred Qualified Asbestos Trusts.” The following asbestos trusts are

    Preferred Qualified Asbestos Trusts:

              (A) AC&S Asbestos Settlement Trust.
              (B) ASARCO Asbestos Personal Injury Settlement Trust.
              (C) Combustion Engineering Trust.
              (D) G-I Holdings Inc. Asbestos Personal Injury Settlement Trust.
              (E) KACC Asbestos PI Trust.
              (F) TH Agriculture and Nutrition, L.L.C. Asbestos Personal Injury Trust.

                3.2.3.3.1. Alternative Qualified Asbestos Trusts. The following asbestos trusts are

    alternative Qualified Asbestos Trusts:

              (G) The Manville Personal Injury Settlement Trust dated as of November 28,
                 1988.
              (H) The Travelers Common Law Direct Action Settlement Fund.

           3.2.4. Part B PDPs.

               3.2.4.1. Highest Provable Asbestos Disease Progression Rule. A Claimant may

    claim and be awarded compensation based upon the highest level of asbestos disease progression

    actually suffered by the Injured Person that can be established by either credible medical proof

    submitted to the Administrator or by a certification of disease award adjudication from a

    Qualified Asbestos Trust. Where such proof establishes a higher category of disease than

    claimed in the Claim Submission, the higher proven level will apply to the claim.

               3.2.4.2.   Part B required Documentation. All Claims for Part B Supplemental

    Compensation must supply a medical record or a medical report that documents the Injured

                                                    18
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 21 of 65 PageID: 47843




    Person’s asbestos injury to the Settlement Administrator as part of the Claim Submission unless

    no supporting document exists or can be found after Claimant has conducted a reasonable search

    and inquiry. Where documentation is not available the Claimant must then certify under oath that

    no supporting medical record or report document is available. Claimants may use the

    certification form for this purpose available on the Settlement’s Website form page. For

    avoidance of doubt, this medical document or report submission requirement applies even where

    the Qualifying Asbestos Disease Level is being established through a certified adjudication from

    one of the Qualified Asbestos Trusts.

               3.2.4.3. Establishing Part B Asbestos Disease Level

                 3.2.4.3.1. The Claimant has the burden of establishing the existence and level of a

    qualifying asbestos disease’s existence and severity level by meaningful and credible medical

    proof.

                 3.2.4.3.2. A Claimant who otherwise meets the requirements of this Plan for payment

    of a Part B Claim shall be paid irrespective of the results in any litigation at any time between the

    Injured Person (or their estate where applicable) and any defendant in the judicial tort system.

               3.2.4.4. Establishing Qualifying Asbestos Disease and Claim Level through a
                        Certification of Prior Qualified Asbestos Trust Disease Adjudication.

                 3.2.4.4.1. A Claimant may establish the existence and level of a qualifying asbestos

    disease through a certified prior Qualified Asbestos Trust adjudication that supports the Part B

    claim. The Settlement Fund will accept and apply the certification of highest disease level

    adjudication received from the Qualified Asbestos Trusts, even if higher than what the Claimant

    requested in his/her Claim Submission.




                                                     19
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 22 of 65 PageID: 47844




                  3.2.4.4.2. The Administrator will first attempt to obtain and use an adjudicated

    disease level certified by one of the Preferred Qualified Asbestos Trusts to support a claim unless

    a qualifying prior disease level adjudication is not available from one of the Preferred Qualified

    Asbestos Trusts, in which case the Administrator will then request and accept an adjudication

    certification from one of the Alternative Qualified Asbestos Trusts to support the claim.

                  3.2.4.4.3. Where a Claimant elects to rely on a Qualified Asbestos Trust Adjudication

    it must in its Claims Submission: (a) identify for the Administrator, if requested, a specific

    Qualified Asbestos Trust to be contacted; (b) provide sufficient claim identification information

    to enable the Administrator to obtain certification of the disease adjudication; and (c) provide such

    written release authorization as necessary (including executing a multi-trust information release

    authorization form) to enable the Administrator to obtain certification of the disease adjudication

    from a Qualified Asbestos Trust.

                  3.2.4.4.4. Where the Administrator is unable to obtain a certified adjudication from

    a designated trust, or the certified adjudication received fails to support the Part B Level claimed

    on the Claim Submission, the Administrator will notify the Claimant of such fact. The Claimant

    may then:

                (A)    accept a lower level of prior adjudicated disease certified to the
                       Administrator if there is one; or

                (B)    request an alternative trust certification, from one or more other
                       specified Qualified Asbestos Trust along with providing the
                       Administrator with any required information and release authorization
                       (including executing a multi-trust information release authorization
                       form) to enable it to request a certification, in which case the
                       Administrator will request certification from the alternative specific
                       trust;




                                                     20
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 23 of 65 PageID: 47845




              (C)     amend the Claim Submission to state it will attempt to establish the
                      medical injury element by submitting medical evidence to the
                      Administrator and proceed accordingly; or

              (D)     withdraw the Part B claim, which will be deemed the default election if
                      one of the preceding alternatives is not timely taken and implemented.

                 3.2.4.4.5. The Settlement Fund will not dispute or reject any adjudication of disease

    level certified and provided to it from a Qualified Asbestos Trust.

                 3.2.4.4.6. Where the disease level certified from a Qualified Asbestos Trust is higher

    than what is claimed in the Claimant’s Claim Submission form, the Administrator will notify the

    Claimant and the Claim Submission will be automatically deemed amended by the Claimant to

    request the higher established disease Claim level and the claim processed on that basis.

               3.2.4.5. Qualified Asbestos Trust Polling Assistance. Prior to the Claims Filing

    Deadline, a Claimant who satisfies Part A Eligibility but lacks sufficient information and means

    to support the medical proof element of a Part B Claim may request the Administrator to poll the

    Qualified Asbestos Trusts on Claimant’s behalf to determine if any possesses information or

    documents relating to the Injured Person which can support a Part B claim. If a positive response

    is received, the Claimant may authorize the Administrator to obtain the information from the

    Trust in support of the Claim. The Claimant must provide appropriate authorizations and

    identification information, including social security numbers. For avoidance of doubt, the Claim

    Filing Deadline is not, and will not be, extended by a polling request, by the results of a polling

    request or by any inability of the Administrator to complete a polling request or requests prior to

    the deadline.




                                                     21
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 24 of 65 PageID: 47846




                3.2.4.6. Establishing Qualifying Asbestos Disease and Claim Level by submitting
                         medical proof.

                 3.2.4.6.1. Where a Claimant either chooses not to rely on a prior Qualified Asbestos

    Trust adjudication to support their Part B claim or is unable to, the existence and level of the

    Qualifying Asbestos Disease must be established through submission of meaningful and credible

    medical proof of the asbestos disease claimed. If a claimant wants to seek a higher level of disease

    than prior asbestos trust adjudications, it may establish the level through submission of meaningful

    and credible medical proof of the higher asbestos disease claimed.

                 3.2.4.6.2. Medical proof supporting a Part B claim must be submitted along with the

    Claim Form in order for a Claim Submission to be complete and eligible for adjudication by the

    Settlement Fund. (See § 4.2 of this Plan.)

                3.2.4.7. The Settlement Fund will consider medical proof evidence submitted to it in

    support of a claim for evaluation from only Qualified Physicians and diagnosticians and will not

    accept and consider as medical proof submitted to it in support of a claim for evaluation by or from

    anyone appearing on the Administrator’s Ineligible Diagnostician List published on the Settlement

    Website. A Qualified Physician is a physician who is board-certified in one or more relevant

    specialized fields of medicine such as pulmonology, radiology, internal medicine or occupational

    medicine and is not on the Administrator’s Ineligible Diagnostician List published on the

    Settlement Website. Medical evidence (a) that is of a kind shown to have been received in evidence

    by a state or federal judge at trial, or (b) that is a diagnosis by a physician shown to have previously

    qualified as a medical expert with respect to the asbestos-related disease in question before a state

    or federal judge, is presumptively reliable, although the Settlement Fund may seek to rebut the

    presumption.



                                                      22
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 25 of 65 PageID: 47847




               3.2.4.8. In reviewing and weighing medical proof submitted in support of a Part B

    claim the Settlement Fund will consider and take into account evidence that the dismissal of the

    Underlying cases and the passage of time may have hampered, impaired or diverted the Injured

    Person or the Underlying Lawsuit’s attorneys developing or preserving medical causation proof.

               3.2.4.9. Medical proof provided in support of a Part B Claim from a Qualified

    Physician or other competent diagnostician will be viewed in a light favorable to the Claimant

    when and where the Settlement Fund has reasonable confidence that it is credible and consistent

    with recognized medical standards.

               3.2.4.10. As to any Part B Level 2, Level 3 or Level 4 claim based upon submission of

    medical proof, the Settlement Fund claim may require the submission of X-rays, CT scans, detailed

    results of pulmonary function tests, laboratory tests, tissue samples, results of medical examination

    or reviews of other medical evidence and will require that medical evidence submitted comply

    with recognized medical standards regarding equipment, testing methods and procedures to assure

    that such evidence is reliable.

           3.2.5. Part B Distribution Formula.

               3.2.5.1. The Settlement Fund's Part B sub-fund will be distributed to those eligible Part

    B Claimants according to their severity level of asbestos disease. The amount of eligible Part B

    Claimants' share of the Part B sub-fund distribution will be calculated according to the formula

    X/Y x Z, where X represents the number of the individual eligible Claimant’s adjudicated

    Qualifying Claim Points awarded; Y represents the aggregate of all eligible Claimants' adjudicated

    Qualifying Claim Points, and Z represents the Part B sub-fund.

                 3.2.5.1.1. Illustration: The following table of hypothetical claims distribution

    calculations illustrates the application of the formula. They hypothetical distributions assume: (a)

                                                     23
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 26 of 65 PageID: 47848




    that 7,500, 8,000 or 8,500 Primary Claimants submit Part B claims and are found eligible; (b) that

    the disease rate distribution for the adjudicated Part B claimants is the same as the Johns Manville

    Asbestos Trust’s disease rate experience (i.e. – mesothelioma – 4.3%; Malignant Asbestos

    Diseases Other Than Mesothelioma or Claim Level 3 Lung Cancer and Severe Asbestosis - 2.1 %;

    Claim Level 3 Lung Cancer and Severe Asbestosis – 7.3 %, and non-malignant asbestos disease

    86.3%); and (c) that the amount of the Part B sub-fund available for distribution is $59,750,000.

    Applying the formula to these parameters yields the results stated in Table 2.



                                         Table 2
                      Hypothetical Part B Payment Share Estimates*
                                                             Qualifying                            Estimated Payments
                                                            Claim Points                       (Estimated number of claims)
                     Part B Claim Levels
                                                                                    7,500                8,000                 8,500
                                                           (Assumed disease        approved             approved              approved
                                                               rate %)             claimants            claimants             claimants


           Level 1 Claim
           Non-Malignant Asbestos disease
           other than Severe Asbestosis.                          1               $1,283               $1,203                 $1,132
           (Bilateral Asbestos-Related
                                                             (86.3 %)             (6,473)              (6,904)                (7,336)
           Nonmalignant Disease Injuries
           other than Severe Asbestosis)
           Level 2 Claim                                          9              $11,546              $10,824             $10,188
           Malignant Asbestos Disease Other
           Than Mesothelioma or Level 3
           Claim Lung Cancer.                                 (2.1 %)              (158)                (168)                 (179)
           Level 3 Claim
           Either: (a) Primary lung cancer with                  20              $25,658              $24,054             $22,639
           evidence of underlying Bilateral
           Asbestos-Related Nonmalignant                      (7.3 %)              (548)                (584)                 (621)
           Disease; or (b) Severe Asbestosis.


           Level 4 Claim                                         86             $110,327             $103,432             $97,348
           Mesothelioma
                                                              (4.3 %)              (323)                (344)                 (366)
           * Due to rounding, the numbers presented may not add up precisely to the totals indicated and payment estimates may not
           precisely reflect the absolute figures.




                                                                      24
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 27 of 65 PageID: 47849




                3.2.5.1.2. Caveats:

                   (A)    Table 2 is for illustration purposes only. The actual Part B payment amounts

    to Settlement Class Members will likely be different than any of the estimated hypothetical

    payments appearing in the table based upon the Settlement Fund’s actual claim experience.

                   (B)    The hypothetical payment share estimates shown on Table 2 do not reflect

    deductions for any liens or fees charged by personal attorneys hired by class members. Class

    members eligible for a settlement payment are responsible for paying from that settlement payment

    any liens or any fees charged by personal attorneys should they have hired one.



     3.3. Part C – Extraordinary Injury Fund (EIF) Compensation Program.

           3.3.1. Description.

               3.3.1.1. The Plan’s Part C compensation program provides a discretionary

    Extraordinary Injury Fund (“EIF”) from which the Settlement Trustee may award a Level 4

    (mesothelioma) Primary Claimant who proves extraordinary and exceptional circumstances, and

    who meets the EIF’s Eligibility Criteria set forth in § 3.3.2, an additional compensation payment

    of up to $175,000. For avoidance of doubt, an EIF payment is over and above any Part A and Part

    B Payments awarded a Claimant. EIF payments are made from the Settlement Fund’s Part C EIF

    sub-fund, which has an initial Settlement Fund allocation of $6.5 Million. The Part C EIF sub-

    fund’s size may change in the course of the Settlement Fund’s administration based on the

    Settlement Trustee’s application of a spillover from the Part A sub-fund to it. Any unused EIF

    allocation shall be used in accordance with § 3.1.8 above.

               3.3.1.2. Limit on EIF individual awards. No EIF award shall exceed $175,000.




                                                   25
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 28 of 65 PageID: 47850




           3.3.2. Eligibility.

               3.3.2.1. A Claimant who (a) qualifies under Part B for a Level 4 (mesothelioma) award

    (the “EIF Mesothelioma Requirement”) and (b) meets all of the following additional eligibility

    requirements (the “EIF Eligibility Criteria”) may apply for and submit evidentiary proof for

    consideration by the Settlement Fund for a discretionary Part C EIF award:

           (A) The Injured Person (or their estate where applicable) together with any Derivative
               Claimants associated with the Underlying Lawsuit received in the aggregate less than
               $250,000 from all other potentially responsible asbestos defendant settlements,
               including any asbestos trust or other outside of litigation payments; and

           (B) The Claimant has competent, meaningful and credible evidence establishing the
               Injured Person had significant exposure to Emtal Talc, either in raw form and/or in
               the form of dust emitted from a product containing Emtal Talc as an ingredient, that
               was a substantial factor in causing the asbestos injury. This may be established by an
               affidavit or sworn statement of the Claimant; by an affidavit or sworn statement of a
               co-worker or the affidavit or sworn statement of a family member in the case of a
               deceased Injured Person (providing the Settlement Fund finds such evidence
               reasonably reliable); by depositions, photographs, interrogatories, invoices, shipping
               records, employment, construction or similar records; or by other credible evidence;
               and

           (C) The Claimant has competent, meaningful and credible evidence through one or more
               Qualified Physicians establishing the Injured Person’s exposure to Emtal Talc was a
               substantial contributing factor to causing the mesothelioma; and

           (D) The Claimant has competent, meaningful and credible evidence the Injured Person’s
               lawyer in the Underlying Litigation was the recipient of discovery, correspondence,
               motion papers or affidavits served or sent to him or his law firm, by an attorney or
               agent of Engelhard/BASF that stated or represented in words or substance that Emtal
               talc ore or products did not contain asbestos and/or there was no evidence it contained
               asbestos (including any representation or statement there were no depositions of
               Engelhard/BASF personnel relating to asbestos in Emtal talc); and

           (E) The Claimant is able to credibly establish extraordinary loss or injury circumstances
               that meaningfully distinguish Claimant’s situation and circumstances from the
               general population of successful Part B claimants to the Settlement Fund warranting
               an equitable adjustment award.

               3.3.2.2. Relaxation of EIF Eligibility Criteria: The Settlement Trustee in her sole,

    absolute and unfettered discretion may equitably relax or dispense with an EIF Eligibility Criteria


                                                    26
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 29 of 65 PageID: 47851




    requirement where she finds exceptional extraordinary circumstances present in the EIF claim that

    provide good cause for such relief.

           3.3.3. Reallocation.

               3.3.3.1. The Settlement Trustee is not required to make any EIF awards or awards

    sufficient to exhaust the EIF fund. Any unused funds in the Part C sub-fund shall be used in

    accordance with to § 3.1.8 above.


    4. Claim Administration Procedures and Policies.

     4.1. Claim Form and Eligibility Proof Requirements.

           4.1.1. In order to obtain a compensation award from the Settlement Fund a Class Member

    must do each of the following: (a) initiate a timely Claim Submission with the Settlement Fund

    prior to the Claims Filing Deadline by completing and submitting under penalty of perjury, either

    on-line or in paper form, a Claim Form provided by the Administrator bearing the Class Member’s

    handwritten signature either on the Claims Submission Form itself or on a separate form available

    from the Administrator (which manually signed document may be submitted by mail, fax or in the

    form of a pdf uploaded to the Claims Administration Website); (b) along with the Claim Form,

    timely and completely provide all supporting certifications, authorizations, information and

    documentation required by the Plan to adjudicate the compensation requests made in the Claim

    Form; and (c) meet the eligibility requirements of the Plan for the compensation program Part or

    Parts applied for.

           4.1.2. A Claimant must identify in their Claim Submission Form each Settlement Fund

    program Part under which compensation is sought other than a request for Part A Primary Claimant

    Shares. A Part A Primary Share request will be automatic upon making a Claim Submission. For

    clarity, if a claimant wants to apply for and receive a Part A Derivative Claimant Share, a Part B

                                                   27
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 30 of 65 PageID: 47852




    Supplement Compensation Award and/or a Part C EIF Discretionary Compensation award, then

    the claim for such compensation must be specifically made in the Claim Submission form where

    indicated and supporting information and documentation relating to the application for such

    compensation provided in the Claim Submission.

           4.1.3. Where Part B Supplemental Compensation is requested, the Claimant must also

    state in the Claims Submission form the Part B Claim Level claimed to be applicable.

    Alternatively, Claimant can indicate it requires Qualified Asbestos Trust Polling Assistance to

    determine disease and disease level under §3.2.4.5.

           4.1.4. All Part A Claimants must satisfy the Part A documentation requirement of

    §3.1.3.2, and all Part B Claimants must satisfy the Part B documentation requirement of § 3.2.4.2.

           4.1.5. Claim Submissions by or on behalf of individual Class Members may be submitted

    to the Settlement Fund either electronically through the Settlement Fund’s secured claims

    administration portal located on the Settlement Fund’s official website or in paper form. Claims

    on behalf of multiple Claimants represented by a Registered Law Firm may be submitted to the

    Administrator thorough a Claims Submission spreadsheet option. For avoidance of doubt, every

    Claim Submission must include a Claim verification under penalty of perjury manually signed the

    Claimant on the form provided by the Administrator to be deemed Complete. The Claim

    Verification may be separately submitted to the Administrator.

           4.1.6. If a claim form or supporting evidence is submitted in paper form, it must be mailed

    to the Settlement Fund Administrator’s claims processing facility at Verus LLC (“Verus”), 3967

    Princeton Pike, Princeton, NJ 08540. For deadline purposes, a physically mailed item will be

    deemed received by the Settlement Fund on the date it is actually received by the Administrator

    and not on the date mailed.

                                                   28
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 31 of 65 PageID: 47853




             4.1.7. Any Claim Submission Form or electronic equivalent submitted to initiate a Claim

    that is received by the Settlement Fund after the expiration of the Claims Filing Deadline will not

    be processed and a Notice of Claim Determination issued denying the claim as untimely.

             4.1.8.   Information, documents and certifications supplied to cure Parts A, B or C

    deficiencies received by the Administrator after the Claims Filing Deadline has expired but prior

    to the Documents Submission Deadline will not affect the timeliness of the claim.5 For avoidance

    of doubt, submission of lien administration information and materials required by the Lien

    Administrator in connection with an individual Claimant’s distribution payment(s) is not subject

    to the Documents Submission Deadline. A separate Lien Administration Document Deadline

    applies to lien administration information and materials, which deadline occurs on the first

    business day 45 days after the Effective Date.

        4.2. Claim Initiation and Claim Support Submission Requirements and Procedures.

             4.2.1. Required Claim Information for a Claim to be Considered “Complete”.

                 4.2.1.1. To be deemed complete for purposes of § 4.1.1, all of the items of information

    set forth in § 4.2.1.2 below are required to be supplied to the Settlement Fund on the Claimant’s

    Claims Submission Form (“Required Claim Information”) along with timely submission of all

    necessary supporting documents, certifications, and verification required by the Plan’s PDPs.




    5
      The Settlement’s Preliminary Approval Order provides a “Claims Filing Deadline” by which a Claim Form and
    all other required Claim Submission documents and items must be filed by a Claimant with the Administrator in
    order to timely initiate a claim. The proposed deadline date is 120 days from when the Notice is first published to
    the Class pursuant to the Notice Plan unless otherwise modified by the Court. The Preliminary Approval Order also
    provides a “Documents Submission Deadline” by which a Claimant must submit all documents necessary to cure
    any deficiency in its Claims Submission. This deadline is 155 days from when the Notice is first published to the
    Class pursuant to the Notice Plan unless otherwise modified by the Court.

                                                            29
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 32 of 65 PageID: 47854




             4.2.1.2. Required Claim Information are all of the following items:

           (A) Name, current mailing address and Email of Claimant and the law firm (if
        any) representing claimant in connection with claim to the Settlement Fund;

           (B) Court and docket number of the Underlying Lawsuit on which the claim is
        based;

            (C) The date of birth, date of death (if applicable), residence addresses during
        the Class Period (if known), and social security number of the Injured Person in the
        Underlying Lawsuit on which the claim is based.

           (D) A certification on the form, under penalty of perjury, that the Claimant
        qualifies based upon one of the following:

              (1) Claimant is the Injured Person who was named in the Underlying
                  Lawsuit identified on the form; or

              (2) Claimant is the personal representative of the Injured Person named in
                  the Underlying Lawsuit identified on the form and that the Claimant’s
                  decedent was the Injured Person referred to or named in the
                  Underlying Lawsuit identified on the form; or

              (3) The Claimant (a) is applying for Part A Base Compensation based upon
                   being an eligible surviving spouse or the surviving child of a deceased
                   Injured Person eligible to make the claim for Part A Base
                   Compensation Benefits; (b) the claim is based upon the Injured Person
                   identified in the Underlying Lawsuit listed and that the Claimant’s
                   decedent was the Injured Person referred to or named in the
                   Underlying Lawsuit; (d) that no estate was ever created for the
                   deceased Injured Person and (c) the claim is limited to a request for
                   only Part A Base Compensation;

            (E) An election on the form where indicated on whether Part A Derivative
        Claimant Base Compensation is being requested and if so, the name(s) of the Class
        Member(s) who are Derivative Claimant(s) related to the Injured Person the claim
        is based upon;

            (F) An election on the form where indicated on whether Claimant is requesting
        Part B compensation. If Claimant requests Part B compensation it must further:

                 (1) Indicate where provided on the form that Claimant will be submitting
                     medical proof supporting the Part B Claim;

                 (2) Indicate where provided on the form if Claimant will be relying on a
                     certification of prior asbestos disease adjudication by one of the
                     Qualified Asbestos Trusts; or

                                                 30
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 33 of 65 PageID: 47855




                    (3) Indicate where provided on the form that Claimant requires
                        Administrator assistance.

              (G) An election on the form where provided whether Claimant is requesting
          Part C EIF compensation. If a Claimant is requesting Part C EIF compensation, a
          statement of the basis for the EIF claim, certification that eligibility requirements
          are or will be met, and if requesting waiver of an EIF Eligibility Requirement,
          identification of the requirement and the reasons why the Settlement Trustee should
          waive the requirement.

             (H) Completion of a Written Release Authorization Form enabling the
          Administrator to obtain certification of the disease adjudication from one of the
          specified Preferred Qualified Asbestos Trusts or if necessary, one of the Alternative
          Qualified Asbestos Trusts.

            (I) , Certification that Claimant has not opted out and is not opting out of Class
          Membership.

              (J) Where applicable certification that after a diligent search was made for
          documents satisfying the required Part A documentation requirement of § 3.1.3.2.
          and the Part B documentation requirement of § 3.2.4.2 no documents could be
          located; and

              (K) Written certification electronically or manually signed by the Claimant
          under penalty of perjury that all information provided in and in support of the
          Claim Submissions is true, accurate, and complete to best of their knowledge and
          belief.

     4.3. Claim Submission Supporting Documentation Deadline.

           4.3.1. Claim Submission supporting documentation, certifications and authorizations

    should be submitted along with the Claim Submission Form and must be submitted to the

    Settlement Fund no later than the earlier of: (a) 20 days from the date the Claimant is given Notice

    of Deficiency or Notice of Administrator’s Claim Adjudication which identifies curable missing

    or deficient supporting documentation; or (b) the Documents Submission Deadline.

           4.3.2.   A Claim Submission will not be deemed Complete and eligible for processing,

    review and adjudication by the Settlement Fund Administrator until all Required Claim

    Information is provided, including all required or applicable supporting certifications,

    verifications, elections, required Part A documentation/certification, required Part B

                                                    31
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 34 of 65 PageID: 47856




    documentation/certification, medical records (if applicable to supporting claim), employment

    records (if applicable to supporting a claim), and Qualified Asbestos Trust authorizations.

    Incomplete claims will not be processed.

           4.3.3. Lien Information. For avoidance of doubt, completion of the Lien Administration

    questionnaire or providing lien information to resolve lien obligations is not part of a claim’s

    Required Claim Information and non-completion of or missing lien information/documents will

    not render a Claim Submission incomplete for claim adjudication purposes. It will however, delay

    payment and distribution of a Claimant’s individual claim until required Lien Resolution

    Requirements are satisfied. A separate Lien Administration deadline will be set by the Settlement

    Trustee, which generally will be 45 days following the Effective Date of the Settlement.

     4.4. Claim Submission Reviews.

           4.4.1. Generally, Claim Submission reviews will occur in the order they are received, and

    the review will determine if the Required Claim Information and supporting documentation and

    certifications have been supplied. Where the Claim Submission is determined to be incomplete the

    Administrator will identify each deficiency in a Notice of Deficiency sent to Claimant or

    Claimant’s Registered Law Firm. A Claimant or Claimant’s Registered Law Firm will have 20

    days from the date of notice to cure deficiencies identified in the Notice of Deficiency. Failure to

    cure the deficiencies identified in the Notice of Deficiency shall result in no further processing of

    claim and an administrative denial of claim.

     4.5. Claim Substantive Review Processes and Procedures.

           4.5.1. The Administrator will perform all substantive claim reviews. During the

    substantive claim review the Administrator will determine eligibility of Claimant under each Plan

    Part for which compensation is requested in the Claimant’s Claim Submission form.

                                                     32
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 35 of 65 PageID: 47857




           4.5.2. The Administrator will generally process complete Claims Submissions on a first

    in, first out (FIFO) basis as they are determined to be complete for review. Claim Submissions

    requesting Part C EIF compensation may be placed into a separate processing queue by the

    Settlement Fund for administrative convenience.

           4.5.3. The Settlement Fund implements both automated and manual quality control steps

    that are implemented prior to any claim being processed for review and payment. The quality

    control program assures that no duplicate claims are processed and that claims meet all applicable

    criteria before payment.

           4.5.4. Claim Submissions which do not request Part C EIF compensation (referred to as

    a “Standard Claim”) will be processed as follows:

               4.5.4.1. When a Standard Claim’s Claim Submission is determined to be eligible for

    compensation with respect to each of the program Parts requested in the Claims Submission form,

    including, if applicable, eligible for Part B compensation at the Part B Claim Level disease claimed

    in the form, the claim will then be deemed a “Qualified Standard Claim” and a Notice of

    Administrator’s Claim Adjudication sent to the Claimant or Claimant’s Registered Law Firm

    informing it of the Administrator’s claim determinations. The claim will thereafter be processed

    and paid in accordance with applicable Plan provisions to the qualified claims.

               4.5.4.2. When a Standard Claim’s Claim Submission is determined to be eligible for

    compensation for some of the Plan Parts requested but not eligible as to others requested in the

    Claim Submission form, including if applicable, determined to be eligible for Part B compensation

    but at a lower Part B Claim Level claim than requested in the form, the claim will be deemed a

    “Partially Qualified Standard Claim” and the Settlement Fund will then follow the applicable

    Claim Determination Notice, Cure and Contest Processes and Procedures in § 4.6.

                                                    33
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 36 of 65 PageID: 47858




           4.5.5. When a Standard Claim’s Claim Submission is determined to be not eligible for

    compensation under any Plan Part requested in the Claim Submission form, the claim will be

    deemed a “Non-Qualified Standard Claim” and the Settlement Fund will then follow the

    applicable Claim Determination Notice, Cure and Contest Processes and Procedures in § 4.6. A

    Claim Submission that contains a request for Part C EIF compensation (referred to as an “EIF

    Claimant Claim”), will not be reviewed for EIF eligibility until it has been determined that the

    Claimant is eligible under Parts A and under Part B as a Claim Level 4 (mesothelioma) claim

    pursuant to 4.5.4 above. Once the EIF Claimants’ Claim Submission is determined to meet the

    eligibility requirements of Part A and a Part B, Claim Level 4 claim, the Administrator will then

    proceed to determine the EIF claims eligibility, and if determined eligible, the Administrator will

    make an EIF award amount recommendation to the Settlement Trustee based upon the

    circumstances presented in the Claim Submission, which recommendation will be conveyed to the

    Claimant or Claimant’s Registered Law Firm as provided in § 4.6.2. Where the EIF Claimant

    requests an EIF Eligibility Criteria waiver or relaxation, the Settlement Trustee will be notified

    and asked by the Administrator to rule upon the waiver/relaxation request and the Administrator

    will apply the Settlement Trustee’s ruling on the waiver or relaxation request in determining

    eligibility. Once the EIF and Claim Submission adjudication is complete the Settlement Fund will

    follow the Claim Determination Notice, Cure and Contest Processes and Procedures in § 4.6

    applicable to the circumstances.

     4.6. Claim Determination Notice, Cure and Contest Processes and Procedures.

           4.6.1. Where the Administrator determines a Standard Claim is either a Partially

    Qualified Standard Claim or Non-Qualified Standard Claim, or determines that an EIF

    Claimant claim should be processed as a Qualified Standard Claim or Non-Qualified Standard


                                                    34
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 37 of 65 PageID: 47859




    Claim, or modifies an approved claim pursuant to any of the provisions of § 8 relating to claim

    audits and claim reviews, the Administrator will send Claimant or Claimant’s Registered Law firm

    a Notice of Administrator’s Claim Adjudication informing it or them of the determination and the

    reason(s) for such determination and of applicable cure or contest rights the Claimant has. Within

    20 days of the date of the notice, a Claimant or Claimant’s Registered Law Firm may either (a)

    attempt to cure any deficiencies in the Claim Submission identified in the notice or provide

    additional information, documentation or certifications to be reviewed by the Settlement Fund for

    a reconsideration; or (b) inform the Settlement Fund that the Claimant is requesting review and

    determination of any contested issue(s) before the Settlement Trustee and submit a Settlement

    Trustee Adjudication request which request shall specify the reasons for the appeal or challenge.

    To the extent that any Claimant or law firm fails to make one of the two available elections in

    clauses (a) or (b) in this paragraph within 20 days of the date of the Settlement Fund’s Notice of

    Administrator’s Claim Adjudication, the Claimant’s Claim Submission shall be deemed to be

    finally adjudicated as stated in the notice and the claim further processed for payment or terminated

    accordingly.

           4.6.2. Where the Administrator determines an EIF Claim Submission is eligible it will

    send Claimant or Claimant’s Registered Law Firm a Notice of Administrator’s Claim Adjudication

    informing it or them of the Settlement Fund’s determinations as to the Parts A, B and C claims and

    the reason(s) for such determination along with the Administrator’s recommended EIF award

    amount. Within 20 days of the date of the notice, a Claimant or Claimant’s Registered Law Firm

    may either (a) attempt to cure any deficiencies in the Claim Submission identified in the notice or

    provide additional information, documentation or certifications to be reviewed by the Settlement

    Fund for a reconsideration; or (b) inform the Settlement Fund that the Claimant is requesting


                                                     35
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 38 of 65 PageID: 47860




    review and determination of any contested issue(s) before the Settlement Trustee and submit a

    Settlement Trustee Adjudication Request which specifies the reasons for the appeal or challenge.

    To the extent that any Claimant or law firm fails to make one of the two available elections in

    clauses (a) or (b) in this section within 20 days of the date of the Settlement Fund’s Notice of

    Administrator’s Claim Adjudication, the Claimant's Claim Submission shall be deemed to be

    provisionally adjudicated as stated in the notice and the claim further processed for payment

    accordingly.

           4.6.3. Where a Claimant elects under §§ 4.6.1(a) or 4.6.2(a) to provide additional reasons,

    information or documents in response the Notice of Administrator’s Claim Adjudication the

    Administrator will review the material and determine whether it changes the Administrator’s prior

    determination(s). The Administrator will inform the Claimant or the Claimant’s Registered Law

    Firm of the outcome of this review and its reasons for such determination(s). The Claimant shall,

    within 10 days of such notice, inform the Settlement Fund that the Claimant is requesting an

    adjudication of the issue or claim by and submit a Settlement Trustee Adjudication Request,

    specifying the issue(s) and the reasons for the appeal to her for an adjudication. The adjudication

    by the Settlement Trustee in response to the request shall be final, binding and non-appealable. To

    the extent that no Settlement Trustee Adjudication Request is timely served on the Settlement

    Fund, the Claimant's Claim Submission shall then be deemed by the Settlement Fund to be fully

    and finally adjudicated as stated in the reconsideration notice (which may incorporate the prior

    notice by reference) and the Claim Submission further processed for payment or terminated

    accordingly.

           4.6.4. Settlement Trustee’s power and discretion to modify or reject award

    determinations. Prior to the submission of the Settlement Fund’s proposed distribution schedules


                                                    36
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 39 of 65 PageID: 47861




    to the Court for approval under § 9.4.2 of this Plan, the Settlement Trustee upon notice to the

    Claimant or Claimant’s Registered Law Firm, and affording Claimant a reasonable opportunity to

    be heard, may for good cause modify, rescind or decline to ratify any Part A or Part B award

    determination that is mistaken or fraudulent or in her sole discretion modify, rescind or decline to

    ratify any EIF award determination.


    5. Rules, Processes and Procedures Relating to Attorney Representation of Claimants.

            5.1.1. Each Class Member has the right to representation by their own retained attorney

    to represent their claim to the Settlement Fund for compensation. The Claimant is solely

    responsible for the fees and expenses of their attorney. Any attorney licensed in a United States

    jurisdiction may represent a Class Member in connection with their claim submission to the

    Settlement Fund.

            5.1.2.   To be eligible and recognized as a Claimant’s attorney and representative, the

    attorney’s law firm must register with the Settlement Fund by submission of a registration form

    (in which it will consent in writing to the Court’s jurisdiction over it), an electronic filer

    agreement (EFA) if submitting electronically, a W-9 form and an Automated Clearing House

    (ACH) form if receiving funds electronically. Once these are submitted and accepted by the

    Settlement Fund, the firm and all of its attorneys associated with it will be deemed (and referred

    to as) a “Registered Law Firm.” The Settlement Fund will provide a spreadsheet form or other

    means for a Registered Law Firm to submit multiple claimants’ claims.

            5.1.3. Registered Law Firms must fully assist and comply with the Settlement Fund’s

    claim and financial audits procedures. A Registered Law Firm must provide the Settlement Fund

    with an email address and in so doing consents to service of notices from the Settlement Fund by

    email sent to such address.

                                                      37
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 40 of 65 PageID: 47862




           5.1.4. Law Firm Electronic Access.

               5.1.4.1. A law firm may request the Administrator to register and allow it to access its

    online filing system by executing an EFA. Once a Registered Law Firm has been granted access

    to the electronic filing system, the Registered Law Firm may simultaneously file claims. The

    Settlement Fund strongly recommends that law firms use the online filing system.

               5.1.4.2. For all claims filed with the Settlement Trust, each Registered Law Firm is

    obligated to maintain copies of any document relied upon in connection with the claims.

           5.1.5. Recognition of Attorney Fee Agreements and resolution of any disputes over
                  attorney’s fees and cost reimbursement.

               5.1.5.1. The Settlement Funds policy is to recognize individual attorney fee

    agreements that apply to a claim payment being awarded from the Settlement Fund and therefore

    allow a Claimant’s Registered Attorney to receive and distribute the claimants’ compensation

    payments in order to expedite distributions.

               5.1.5.2. In the event there is a dispute concerning attorney fees or cost reimbursement

    relating to a Settlement Fund payment in which the Settlement Fund is on notice, no distribution

    will be made by the Settlement Fund to the parties connected with the dispute until they agree to

    resolve the dispute and provide the Settlement Fund with written confirmation of the resolution

    of the dispute. The Settlement Trustee may also enter a Special Master’s Fed. Rule Civ. P. 53

    Recommendation providing for the deposit of any Settlement Funds in dispute into an escrow

    account or into Court in order to facilitate the Settlement Fund’s administration or winding up

    and closure, any costs or expenses of which shall be borne solely by the parties involved in the

    dispute.




                                                    38
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 41 of 65 PageID: 47863




    6. Filing Fees and Settlement Trustee’s Costs and Sanction Assessment Authority.

           6.1. The Settlement Fund does not require a filing fee in order to submit a claim.

           6.2. The Settlement Trustee may assess charges for any administration costs incurred by

    the Settlement Fund, including the Settlement Trustee’s hourly fees, against any portion of a

    Claimant’s award where the Trustee finds a claim or appeal demand to be in whole or in part

    fraudulent or frivolous.

           6.3. The Settlement Trustee may assess (through a Special Masters’ Fed. Rule Civ. P. 53

    Recommendation) sanctions against a Claimant or Claimant’s attorney, including but not limited

    to any administration costs incurred by the Settlement Fund and/or the Settlement Trustee’s

    hourly fees, where the Trustee finds a claim or an appeal demand to be fraudulent or frivolous.


    7. Lien Resolution Requirements and Procedures.

           7.1. The Settlement Fund will not make any payment awards to a Claimant until all

    Liens related to the Claimant’s Settlement Fund award are resolved and/or provided for to the

    satisfaction of the Settlement Trustee where there exists a legal obligation on the Defendants, the

    Settlement Trustees, Class Counsel, or the Settlement Fund to withhold payment of a monetary

    award or settlement payment, or some portion thereof to a Settlement Class Member under

    applicable federal or state law. By way of illustration and not limitation, it will not pay any

    monetary award to a Claimant who is or was entitled to benefits under a Governmental Payer

    program, Other Governmental Payer program, or Medicare Part C or D Program prior to either

    (i) the Lien Administrator’s determination of the final amount needed to satisfy the

    reimbursement obligation that any Government Payer or Medicare Part C or Part D Program

    sponsor states is due and owing (as reflected in a final demand letter or other formal written

    communication), and satisfaction and discharge of that reimbursement obligation as evidenced

                                                     39
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 42 of 65 PageID: 47864




    by the Lien Administrator’s receipt of a written satisfaction and discharge from the applicable

    Governmental Payer, Other Governmental Payer, or Medicare Part C and Part D program

    sponsor or other written proof of satisfaction reasonably acceptable to the Defendants (such as

    correspondence from each lienholder with the Settlement Class Member’s final lien amount and

    proof of payment); or (ii) the Lien Administrator’s determination of the “holdback” amount to be

    deducted from the monetary award under which such reimbursement obligation will be resolved.

        7.2. Court Appointed Lien Administrator

              7.2.1. The Court has appointed ____________6 as the Plan’s Lien Administrator to

    perform certain functions in connection with Liens that may be asserted by certain healthcare

    payers in order to protect the Plan and the Parties to the Settlement Agreement establishing the

    Plan.

        7.3. Duties of the Lien Administrator

              7.3.1. The Lien Administrator will perform certain functions in connection with Liens

    that may be asserted to assure these Liens, if any, are properly addressed prior to the Settlement

    Fund making a payment to a Claimant.

              7.3.2. The Lien Administrator’s general duties include acting on behalf of Claimants,

    the Settlement Fund, the Settlement Trustees, the Defendants, and/or their respective counsel for

    purposes of: (1) establishing processes to identify Liens that may be held or asserted by

    Governmental Payers and Other Governmental Payers (collectively “Government Payer Liens);

    (2) satisfying certain Government Payer Lien obligations, including any relevant reporting


    6
     The Court is being asked to appoint Edgar C. Gentle, III, Esq. and his law firm, Gentle, Turner,
    Sexton & Harbison, LLC, to serve as Lien Administrator.


                                                     40
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 43 of 65 PageID: 47865




    obligations (whether Medicare Secondary Payer Act (“MSP”) or otherwise) under an alternative

    aggregate (global/mass management) lien resolution approach or assisting the Defendants with

    reporting obligations under a traditional (claim-by-claim) lien resolution approach by providing

    them with all necessary reporting information required to comply with reporting obligations; and

    (3) resolving Government Payer Liens related to medical items and/or services whether through

    a traditional (claim-by-claim) and/or alternative aggregate (global/mass management) process in

    each case associated with the Class Action Settlement and/or this Plan.

     7.4. Claimant Lien Identification Obligation.

           7.4.1. Each Claimant, on his or her own behalf, and on behalf of his or her estate,

    predecessors, successors, assigns, representatives, heirs, beneficiaries, executors, and

    administrators, in return for the benefits and consideration provided in the Settlement Agreement

    and this Plan of Distribution, will indemnify and forever hold harmless, and pay all final

    judgments, damages, costs, expenses, fines, penalties, interest, multipliers, or liabilities,

    including the costs of defense and attorneys’ fees of, the Released Parties against any and all

    claims by Other Parties arising from, relating to, or resulting from (A) compensation or benefits

    received by a Settlement Class Member pursuant to this Settlement Agreement or the Plan of

    Distribution; (B) any undisclosed Lien relating to, or resulting from, compensation or benefits

    received by a Claimant pursuant to the Settlement Agreement or this Plan of Distribution and/or

    (C) the failure of a Claimant timely and accurately to report or provide information that is

    necessary for compliance with MSP, or for the Lien Administrator to identify and/or satisfy all

    Governmental Payers or Medicare Part C or Part D Program sponsors who may hold or assert a

    reimbursement right. The amount of indemnification will not exceed the total compensation

    awarded to the Claimant under this Plan of Distribution for the Claimant’s claim. CLAIMANTS


                                                      41
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 44 of 65 PageID: 47866




    ACKNOWLEDGE THAT THIS SECTION COMPLIES WITH ANY REQUIREMENT TO

    EXPRESSLY STATE THAT LIABILITY FOR SUCH CLAIMS IS INDEMNIFIED AND

    THAT THIS SECTION IS CONSPICUOUS AND AFFORDS FAIR AND ADEQUATE

    NOTICE.

    7.5. Governmental Payer Procedures

           7.5.1. Identification of Governmental Payers

               7.5.1.1. The Lien Administrator will affirmatively verify whether each Claimant (or

    his decedent if applicable) who will be paid a benefit under Part B and/or Part C of the Plan is or

    was entitled to benefits pursuant to the Medicare Program and/or the Medicaid Program.

    Claimants will cooperate with the Lien Administrator by providing information necessary to

    make these determinations by the Lien Administration Document Deadline, which is on the first

    Business Day 45 days after the Effective Date.

           7.5.2. Satisfaction of Governmental Payer Obligations

               7.5.2.1. The Lien Administrator shall verify and resolve all liens, claims, and or

    reimbursement interests of all Governmental Payers identified pursuant to § 7.5.1.1 for medical

    items and/or services which are related to or arise from each Claimant’s compensable injury.

               7.5.2.2. Medicare Program Specific Rules: With respect to liens and/or

    reimbursement claims of the Medicare Program, each Claimant and such Claimant’s counsel

    agree to comply with the Lien Administrator’s protocols for resolution of the Medicare

    Program’s MSP claims, which specify that every Claimant is bound to the terms of those

    resolution agreements with the agency.

     7.6. Other Governmental Payer Procedures

                                                     42
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 45 of 65 PageID: 47867




           7.6.1. Identification of Other Governmental Payers

               7.6.1.1. Claimants and Claimants’ counsel will be solely responsible for self-

    identifying to the Lien Administrator through the use of a Lien Administrator Questionnaire or

    otherwise all known Other Governmental Payers from which they are entitled to benefits that

    may have made any payments on behalf of such Claimant in relation to Claimant’s compensable

    injury. Claimants are required to complete and provide the Lien Administrator Questionnaire as

    part of their Claims Submission.

           7.6.2. Satisfaction of Other Governmental Payers

               7.6.2.1. For all Other Governmental Payers Identified pursuant to § 7.6.1.1, the Lien

    Administrator shall work with the applicable Claimant of Claimant’s Counsel to verify the

    resolution of all liens or reimbursement claims related to a Claimant’s compensable injury. Any

    Other Governmental Payers which are not identified as required pursuant to § 7.6.1.1

    (Undisclosed Healthcare Payers Liens) are the sole responsibility of Claimant and such

    Claimant’s counsel to resolve and the Claimant shall defend indemnity and hold harmless

    (including attorneys’ fees) the Plan, the Settlement Trustees, the Parties to the Settlement

    Agreement, the Administrator and Lien Administrator against any claims or liability relating to

    Undisclosed Healthcare Payers Liens.

           7.7. Cooperation

           7.7.1.   Claimants and Claimant’s counsel agree to cooperate with procedures and

    protocols established by the Lien Administrator, including, but not limited to, providing the

    requested information and authorizations to the Lien Administrator in the timeframe specified for

    doing so, as a prerequisite to receiving compensation and/or settlement benefits.


                                                     43
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 46 of 65 PageID: 47868




     7.8. Distribution Holdbacks for Liens

           7.8.1. If requested by the Settlement Trustee, the Lien Administrator will provide

    instructions to the Administrator regarding the amounts of Claimant’s Settlement Fund Awards

    the Settlement Fund should hold back from distributions until such time as the Lien

    Administrator determines: (A) the amount to resolve any and all reimbursement interests of

    Governmental Payers, or (B) the “holdback” amount under which such Governmental Payers and

    Other Healthcare Payers claims shall be resolved (“Holdback Amount”) to allow for the partial

    release of Settlement Fund award payments to Claimants.

     7.9. Scope of Lien Administrator Engagement

           7.9.1. The Lien Administrator shall be responsible for identifying and resolving only the

    Government Payer Liens described in §7.3.2. Any other Liens not described in §7.3.2, including

    Private Third Party Payer/Provider liens, shall be the sole responsibility of the Claimant and/or

    Claimant’s counsel to resolve and provide sufficient proof to the Settlement Trustee thereof.

     7.10. Language Does Not Expand/Create Rights

           7.10.1. Nothing in this Plan or in the Settlement Agreement or Final Order in the

    Williams Action shall be construed as expanding the legal rights of any claim or lien holder for

    reimbursement of any lien, assignment, or claim or any portion of same thereof asserted against a

    Claimant and a Claimant’s counsel beyond those rights currently provided under applicable law.


    8. Settlement Fund Claim Audits and Anti-Fraud Plan; Settlement Agreement § 3.10.3
    Claim Reviews.

           8.1. The Settlement Fund shall adopt and maintain policies, procedures and protocols for

    auditing the integrity of the claims process. The Settlement Fund’s initial Anti-Fraud Plan is



                                                    44
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 47 of 65 PageID: 47869




    annexed to this Plan and will be published on the Settlement Fund’s website. The Anti-Fraud

    Plan will be implemented fairly, fully and without deviation.

           8.2. The Settlement Trustee and/or the Administrator, after consultation with Class

    Counsel, may in their respective discretion request that the Court permit modification of, or

    additions to the Anti-Fraud Plan in order to protect the integrity of the Settlement Fund and the

    Claims Process. Class Counsel shall have a right to be heard by the Court regarding any

    modifications. Court approved modifications to the Anti-Fraud Plan will be published on the

    Settlement Fund’s website.

           8.3. The Settlement Trustee and/or the Administrator may suspend the processing of one

    or more individual or categories of Claims Submissions during audits or during its consideration

    of whether to implement or take action pursuant to the Settlement Fund’s audit rights. If either

    the Settlement Trustee or Administrator determines that a claim submission is fraudulent, the

    Settlement Trustee and/or Administrator, as the case may be, shall report the finding to the

    District Judge and/or Magistrate Judge presiding over the Williams Action. Further, in the event

    the Settlement Trustee and/or Administrator determines that fraudulent claims, information or

    evidence has been provided to the Settlement Fund, the Settlement Trustee may, in addition to

    other sanctions or remedies available under law, and after giving the subject Claimant and

    claimant’s attorney notice and opportunity to be heard, penalize the subject Claimant or the

    claimant attorney by any or all of the following actions: (A) disallow the Claim Submission or

    Claim Submissions submitted by subject Claimant or the claimant attorney; (B) impose the costs

    associated with the audit and any future audit or audits of such Claimant or claimant attorney’s

    Claim submissions; (C) refuse to accept additional claims, information or evidence from the

    subject Claimant or claimant attorney; (D) recommend or seek the prosecution of the Claimant or


                                                    45
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 48 of 65 PageID: 47870




    claimant’s attorney for presenting a fraudulent declaration in violation of 18 U.S.C. §§ 1621,

    1746; and/or (E) seek sanctions from the Court.

           8.4. Defendants will have no role in nor any responsibility for the administration of the

    Plan’s Fraud Prevention Provisions. However, pursuant to § 3.10.3 of the Settlement Agreement

    Defendants may during the claims review process ask the Administrator to review a specific

    approved claim or claims other than EIF claims based upon assertions of fraud in the claim

    submission or mistake in the adjudication of the claim. Such requests to the Administrator by

    Defendants must be in writing, with a copy to Class Counsel, and provide a good faith basis

    stating with particularity the circumstances constituting fraud or mistake. The number of review

    requests is limited to no more than ten percent (10%) of the total number approved claims by the

    Settlement Administrator during the Plan’s entire administration, with any fraudulent claims

    found in audits conducted pursuant to a request or requests not counting towards the ten percent

    (10%) limit. A disagreement by Defendant or any insurer of a Defendant with an approved

    claim’s qualifying injury level diagnosis that is correctly based upon a source allowed by the

    Plan shall not be grounds for requesting that a specific claim be reviewed. All requests by

    Defendants for a review under this Section shall be submitted to the Settlement Administrator no

    later than 60 days after the Claims Determination Deadline. Valid, substantiated review requests

    will be processed according to its type as follows:

           8.4.1. Alleged Mistake Reviews: The Administrator shall review the claim of mistake

    in the subject adjudication including, if in its discretion such is necessary, requesting additional

    information about or auditing the claim to make a determination of claim eligibility. The

    Settlement Administrator will report its finding to the Settlement Trustee, Defendants, and Class

    Counsel. Where the Claimant or Claimant’s Registered Law Firm was requested to provide


                                                     46
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 49 of 65 PageID: 47871




    information in connection with the review and/or the claim adjudication is modified as a result of

    the review, the Claimant or Claimant’s Registered Law firm will also be informed of the finding.

    The review determination of the Administrator under this section of the Plan is final and non-

    appealable as to Defendants. Any modification of adjudication of an approved claim will proceed

    in accordance with § 4.6.1 of this Plan.

           8.4.2. Alleged Fraud Reviews: The Administrator shall review claims of fraud in the

    claims submission, including, if in its discretion such is necessary, requesting additional

    information about, or auditing the claim, and report its finding to the Settlement Trustee. The

    Settlement Trustee upon review of the claim material and report of the Administrator, will make

    a determination of eligibility of the claim. The Settlement Trustee will report her finding to the

    Defendants and Class Counsel. Where the Claimant or Claimant’s Registered Law Firm was

    requested to provide information in connection with the review and/or the claim adjudication is

    modified as a result of the review, the Claimant or Claimant’s Registered Law firm will also be

    informed of the finding. This determination by the Settlement Trustee is final and non-appealable

    as to the Defendants.

               8.4.2.1. The results of all audits under this section shall be reported to all Parties.


    9. Settlement Fund Allocations, Adjudication Schedules, Payments and Distributions.

    9.1. Allocation of the Settlement Funds.

           9.1.1. The Settlement Fund will be held and used for the benefit of Settlement Class

    Members and distributed to them under the provisions of this Plan. The Settlement Fund will

    make the allocations in the order they are listed below. The Settlement Trustee will make

    payments to eligible Claimants from the Settlement Fund and Sub-Funds in accordance with the

    provisions of this Plan.


                                                     47
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 50 of 65 PageID: 47872




           9.1.2. In executing the provisions of the Plan, references to “Settlement Fund” shall

    refer to the Settlement Fund net of the reserves for expense payments, the reserves for payment

    of Class Representative service awards, and the respective payments thereof, and shall include

    any net income earned on investment of the Settlement Fund.

    9.2. Payment of Unfunded Administration Costs and Expenses and Class Representative
    Service Awards.

           9.2.1. Prior to making any compensation payments to Settlement Class Members as

    provided in this Plan, the Settlement Trustee shall create a reserve allocation from the Settlement

    Fund sufficient to pay Class Representative service awards as approved by the Court and all

    known or forecasted unfunded liabilities and expenses of the Settlement Fund and its

    administration which were not paid or reserved for from the Settlement Cost Fund (“Unfunded

    expense/liability”).

           9.2.2. The Settlement Trustee shall pay all unfunded liabilities and expenses of the

    Settlement Fund and Administration out of the Settlement Fund.

           9.2.3. Prior to the submission of the Settlement Fund’s proposed distribution schedules

    to the Court for approval under § 9.4.2 of this Plan, the Settlement Trustee will make provision

    for payment of the Class Representative service awards granted by the Court in accordance with

    § 9.2.1. above.

    9.3. Compensation Parts Sub-Funds and Sub-Fund Allocations.

           9.3.1. Part A Base Compensation Payments Allocation: The sum of $6.25 million is

    allocated from the Settlement Fund for payment of Part A Payments Base Compensation

    Payments. This allocation shall be the “Part A Sub-Fund”.




                                                    48
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 51 of 65 PageID: 47873




           9.3.2. Part B Supplemental Compensation Payments Allocation: The sum of $59.75

    million is allocated from the Settlement Fund for payment of Part B Payments Supplemental

    Compensation Payments. This allocation shall be the “Part B Sub-Fund initial allocation”. In

    determining the amount of the Part B Sub-Fund available for Part B awards, the Settlement Fund

    will deduct from the Part B Sub-Fund initial allocation the aggregate amount of payments or

    reserves for Class Representative service awards as approved by the Court and unfunded

    administration expenses required in § 9.2.1 above.

           9.3.3. Part C Supplemental Compensation Payments Allocation: The sum of $6.5

    million is allocated from the Settlement Fund for the Plan’s Extraordinary Injury Fund (“EIF”).

    This allocation shall be the “Part C EIF Sub-Fund initial allocation”. In determining the

    amount of the Part C Sub-fund available for Part C awards, the Settlement Fund will add any

    spillover reallocations of the Part A Sub-fund under § 3.1.8 to the Part C Sub-fund.

     9.4. Schedules of Approved and Disapproved Claimants.

           9.4.1. Master Claims Adjudication Report.

               9.4.1.1. Following the Effective Date and completion of claims processing and prior

    to the submission of any application to the Court under the Plan for approval of proposed claim

    distributions, the Settlement Administrator will prepare and submit to the Settlement Trustee a

    confidential report of payments to be made from the Settlement Fund and claims for payment

    from the Settlement Fund that were denied (the “Master Claims Adjudication Report”). The

    report will include, for each claim to be paid or denied upon Court Approval of the schedules of

    distributions: (a) the date the Claim Submission was received; (b) the name and address of the

    Claimant; (c) the name and address of counsel for the Claimant on the Claim, if any; (d) the

    name and date of birth of the Injured Person associated with the Claim Submission; (e) the

                                                    49
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 52 of 65 PageID: 47874




    disease or diagnosis of the Injured Person on which the Claim Submission is based; (f) the name

    and address of all physicians or medical professionals whose reports or documentation were

    included in the Claim Submission; (g) the dates of the Injured Person’s alleged exposure to

    Emtal Talc; and (h) the amount of the payment to be made to the Claimant or, if payment was

    denied, the reason for the denial.

               9.4.1.2. The Master Claims Adjudication Report is an internal administrative report

    for the Settlement Trustee’s administrative use, shall be deemed and maintained a Confidential

    document under the Court’s Discovery Confidentiality Order, and shall not be publicly available

    or disclosed. The Settlement Trustee, however, will provide a copy of the report to Class Counsel

    and Defendants pursuant to Settlement Agreement § 3.10.4, which copies or contents Defendants

    may use or disclose only as provided in Settlement Agreement § 3.10.5.

           9.4.2. Distribution Schedules.

               9.4.2.1. Following the Effective Date and completion of claims processing and

    adjudication of all claims, the Administrator shall compile and provide to Settlement Trustee,

    with a copy to Class Counsel:

                   (A)   A schedule of approved Part A Claimants including the number of
                         Part A shares awarded each;

                   (B)   A schedule of disallowed Part A Claimants;

                   (C)   A statistical summary of the number of Part A claims approved and
                         disallowed and the amount of a Part A shares;

                   (D)   A schedule of approved Part B Claimants and claims including the
                         Part B Claim Level awarded their claim;

                   (E)   A schedule of disallowed Part B claims;

                   (F)   A statistical summary of the number of Part B claims approved and
                         disallowed and the dollar amount applicable to each Part B Level;

                                                   50
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 53 of 65 PageID: 47875




                   (G) A schedule of approved Part C EIF Claimants including the amount
                       of EIF compensation awarded each;

                   (H) A schedule of disallowed Part C claims; and

                   (I)   A statistical summary of the number of Part C EIF claims approved
                         and disallowed and the range and average of the EIF payments.

     9.5. Court Distribution Authorization and Payment of Approved Claims.
           9.5.1. Court Distribution Authorization Process

               9.5.1.1. Following the Settlement Trustee’s review and approval of the

    Administrator’s claim schedules and statistical summaries she will publicly file copies of the

    statistical summaries identified in § 9.4.2.1 with the Court along with entering on the Williams

    Action’s record one or more Settlement Trustee’s Recommendations under Fed. R. Civ Pro. 53

    relating to Court approval of each Plan Parts’ respective distribution and disallowed claims

    schedules (“Distribution Recommendations”). The Distribution Recommendation(s) shall be

    filed under seal to the extent necessary to protect Class Members’ and Claimants’ personally

    identifiable information from disclosure. The Settlement Trustee in her discretion may make

    separate Distribution Recommendations and/or disbursements as to each Part in order to expedite

    payments as to Parts that are administratively ready to make distribution.

           9.5.2. Payment of Approved Claims.

               9.5.2.1. Payment of Approved Part A Claims: Upon the Court’s approval and

    adoption of the Settlement Trustee’s Part A Distribution Recommendation, the Settlement Fund

    shall pay each approved Part A Claimant his or her Base Compensation Award(s) in accordance

    with the approved distribution schedule as soon as practicable. The payment may be aggregated

    and paid along with a Claimants’ other Plan Part claim awards. No payments will be made prior




                                                    51
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 54 of 65 PageID: 47876




    to the Settlement’s Effective Date. Individual claims will not be paid until cleared for payment

    by the Lien Administrator.

                9.5.2.2. Payment of Approved Part B Claims: Upon the Court’s approval and

    adoption of the Settlement Trustee’s Part B Distribution Recommendation, the Settlement Fund

    shall pay each approved Part B Claimant his or her Part B Part Supplemental Compensation

    share award in accordance with the approved distribution schedule as soon as practicable. In the

    Settlement Trustee’s discretion, the Part B payments may be in multiple or partial disbursements

    and/or aggregated and paid along with a Claimants’ other Plan Part claim awards. No payments

    will be made prior to the Settlement’s Effective Date. Individual claims will not be paid until

    cleared for payment by the Lien Administrator.

                9.5.2.3. Payment of Approved Part C Claims. Upon the Court’s acceptance and

    adoption of the Settlement Trustee’s Part C EIF awards Recommendation, the Settlement Fund

    shall pay each approved Part C Claimant his or her EIF award as soon as practicable. In the

    Settlement Trustee’s discretion, the Part C payments may be in multiple or partial disbursements

    and/or aggregated and paid along with a Claimants’ other Plan Part claim awards. No payments

    will be made prior to the Settlement’s Effective Date. Individual claims will not be paid until

    cleared for payment by the Lien Administrator.

                9.5.2.4. Where a Claimant is represented by a Registered Law Firm, the claims

    payment will remitted to Claimant’s Registered Law Firm through either electronic funds

    transfer into the law firm’s trust or escrow account or a check drawn to both Claimant and

    Claimant’s Registered Law Firm as the Administrator is instructed by Claimant’s Registered

    Law Firm.



                                                     52
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 55 of 65 PageID: 47877




     9.6. Residual Settlement Funds.

            9.6.1. Should there be residual money left in the Settlement Fund following distributions

    or attempted distribution according to the Court approved Claimant lists, including any

    investment income or uncashed distribution remittances, which in the Trustee’s sole, unfettered

    and complete discretion believes would be uneconomical or impracticable to further distribute to

    Class Members under Part B, the funds shall be donated to an educational, research or medical

    institution or organization dedicated to the advancement of treating, reducing or eradicating

    asbestos or talc disease selected jointly by the Settlement Trustee and Class Counsel.


    10. Governance and operation of the Settlement Fund.

            10.1. The Settlement Fund together with the income earned thereon shall be held in trust

    by the Settlement Trustee for the use and benefit of the Settlement Class Members as provided in

    this Plan.

            10.2. The Settlement Trustee is authorized and directed to distribute the Settlement Fund’s

    assets in accordance with the provisions of the Settlement Agreement, this Plan and any CAP entered

    by the Court. In addition to the powers expressly stated in this Plan, the Settlement Agreement, the

    Preliminary Approval Order and The Final Approval Order, the Settlement Trustee shall have all

    powers, authorities and rights reasonably necessary or appropriate to carry out the provisions of this

    Plan.

            10.3. The Settlement Trustee, Administrator and Lien Administrator shall administer the

    provisions of the Plan, as well as perform their respective duties, in favor of Settlement Class

    Members with the goal of achieving the fair, timely, equitable and efficient determination of

    claims submitted to the Settlement Fund. In adjudicating claims, all reasonable inferences of




                                                      53
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 56 of 65 PageID: 47878




    evidence and/or any reasonable doubt will be resolved in favor of allowing a claim or increasing

    an injury category.

           10.4. The Settlement Trustee may delegate to the Administrator and the Lien

    Administrator such powers and authorities permitted to the Settlement Trustee which the

    Settlement Trustee, in the Settlement Trustee’s discretion, deems advisable or necessary in order

    to carry out the terms and purposes of the Plan.

           10.5. Subject to the limitations set forth in this Plan, the Administrator is authorized,

    empowered and directed to perform all administrative and ministerial activities and functions of

    the Settlement Fund necessary to carry out the Plan, including the authority to make in the first

    instance all adjudications on a claimant’s eligibility for and/or the amount of compensation to be

    awarded for an injury where determinations of eligibility and/or a claim level or monetary

    amount is required to determine a claim (referred to as “Administrator Adjudications”).

           10.6. Unless and until the Trustee directs otherwise, or the Plan assigns the function to

    another entity, all ministerial and administrative functions, including accounting, information

    technology and implementation of internal controls necessary to carry out the Plan, are delegated

    to the Administrator and shall be its responsibility to perform, implement or maintain.

           10.7. The Settlement Trustee, the Administrator, or Class Counsel may not offer or

    provide Claimants, Claimants’ attorneys or Class Members with any advice or guidance on tax,

    probate or benefit matters, including eligibility for future Medicare, Medicaid or state welfare

    programs, or workers compensation other than to advise Claimants that they should discuss and

    consider tax, probate and benefits matters in connection with the Claim and seek appropriate

    expert advice.



                                                       54
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 57 of 65 PageID: 47879




           10.8.   The Settlement Trustee or Administrator may not extend the Claim Filing

    Deadline, the Documents Submission Deadline, Opt-out Deadline or any other deadlines set by

    the Court relating to the Settlement or POD, time being of the essence for these deadlines. The

    Settlement Trustee may for good cause modify the deadline for Lien Administration matters by

    Recommendation entered of Record and published on the Settlement Website.

           10.9.   All Claim submission, documents, authorizations, communications, notices or

    evidence submitted to the Administrator are submitted in confidence and pursuant to settlement

    negotiations and are deemed confidential and privileged. They shall not be released to any party

    or entity without approval of the Court, except as provided in the Settlement Agreement. Nothing

    herein shall be construed to entitle any party or entity to discovery of any Claim Submission or

    group of claim submissions; nor shall any provision herein be cited in support of any request for

    discovery in any proceeding. Absent consent or authorization of a Claimant or its Registered

    Attorney or Law Firm, or direction from the Court, the Settlement Trustee and the Administrator

    will reasonably contest and resist any effort to subpoena records, documents or information in

    the Settlement Fund’s possession, custody or control.

           10.10. Class Counsel has the exclusive right to nominate to the Court for approval the

    Settlement Trustee, the Administrator, the Lien Administrator and any successor of these should

    one be necessary.

           10.11. Class Counsel may offer or provide advice to the Settlement Trustee and

    Administrator on general administration matters and processes and may take positions they deem

    proper before the Court on any administration matters where Court action is requested or

    involved.



                                                    55
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 58 of 65 PageID: 47880




             10.12. Where necessary to address Plan distribution issues that arise and are not provided

    for in the Plan’s terms, the Settlement Trustee, with the advice and consent of Class Counsel,

    may enter a recommendation to the Court for a Court Approved Procedure (CAP) addressing the

    issue.

             10.13. Consent and Consultation Procedures: Where advice, consultation or consent of

    Class Counsel is required under the Plan or Settlement Agreement, the Settlement Trustee shall

    provide notice to Class Counsel of the specific action, policy or amendment that is proposed. The

    Trustee shall not take any action on the proposal unless and until the Settlement Trustee and

    Class Counsel have engaged in the advice, consultation or consent process. Any disagreements

    shall be brought to the Court’s attention by either requesting a CAP, and the Court shall

    summarily determine the issue or refer the issue to a Magistrate Judge for determination.

             10.14. All Settlement Class Members, Claimants Law Firms and their attorneys or any

    person making a claim against any part of the Settlement Fund or Cost Fund, shall be deemed to

    have submitted to the exclusive jurisdiction of the Court for any suit, action, proceeding, or

    dispute arising out of, or relating to this Settlement Agreement or the Plan of Distribution.


    11. Settlement Trustee’s Adjudicative Powers.

             11.1. Claim and claim dispute and challenge adjudications: The Settlement Trustee

    shall have the full and complete, and non-reviewable authority and power to determine any and

    all issues, disputes, contests, disagreements or challenges of Claimants relating to the

    Administrator determination, adjudication or any action relating to one or more claims, including

    but not limited to the determining any dispute or disagreement on the eligibility of Claimant to

    participate in the Plan, a Claimant’s compensation entitlement (including an Administrator’s EIF

    claim recommendation) or the Administrator’s valuation or categorization of claim. The Parties

                                                     56
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 59 of 65 PageID: 47881




    to the dispute proceeding shall be only the aggrieved Claimant and the Administrator. The

    Settlement Trustee determinations shall be final, conclusive and not appealable.

           11.2. Individual Claimant’s Attorneys’ Representation, Fees and Cost Issues: The

     Settlement Trustee shall also have the power and authority as a Special Master to hear,

     determine and resolve any and all controversies or disputes concerning individual claimants’

     attorney’s representation of claimants or claims that are connected to or arising out of claim

     payments from the Settlement Fund, including but not limited to the power to determine any

     dispute, disagreement or controversy as to entitlement to an attorneys fee, which attorney

     represents an individual claim or claimant where multiple attorneys claim to represent an

     particular claimant or claim; the amount of fee or the allocation of the among competing

     counsel representing a Claimant. The Parties to the proceeding shall be only the subject

     Claimant if aggrieved, and the attorney or attorneys involved in the controversy or dispute. The

     Special Master and the Court will have jurisdiction over such parties and the claim. The

     Settlement Trustee will enter a Recommendation award on matters submitted to it which unless

     the parties appeal to the District Court in accordance with the Rules of Court shall be final and

     conclusive.

           11.3. The Settlement Trustee shall determine, set and inform the parties before it on the

    process and record for any dispute or contest proceedings. Hearings, if any, may be conducted in

    person, telephonically or through videoconferencing. The Trustee shall decide each dispute with

    a written award served upon the parties to the proceeding and, if not a party, the Administrator.

           11.4. The Settlement Trustee in addition to its authority under § 6 of this Plan, may in its

    discretion establish and require payment of a reasonable filing fee should the number or nature of



                                                    57
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 60 of 65 PageID: 47882




    disputes, challenges or controversies brought to it warrant imposition of such fees to protect the

    Settlement Fund.

           11.5. Notwithstanding anything to the contrary in this Plan, the Settlement Trustee shall

    not have the authority nor any responsibility to hear, determine or adjudicate in any way the

    allocation among family members, heirs, personal representatives, or any other persons relating

    to Derivative Claim Shares paid in accordance with the Plan. That obligation and responsibility

    is solely the Primary Claimant’s and Claimant’s attorneys.


                                    [Balance of Page Intentionally Blank]




                                                    58
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 61 of 65 PageID: 47883




                                 Appendix A
                                        to

              Williams Emtal Talc Settlement Fund Trust
                        Plan of Distribution


             ANTI-FRAUD CLAIMS AUDIT PROGRAM




                                         1
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 62 of 65 PageID: 47884




                                Settlement Fund Claims Audit Program

    Pursuant to Section 8.1 of the Williams Emtal Talc Settlement Fund Trust Plan of Distribution (the
    “Plan”), the Settlement Trustee of the Williams Emtal Class Action Settlement Fund Trust (the
    “Settlement Fund”) authorizes and adopts the following “Settlement Fund Claim Audit Program”
    setting forth the procedures and protocols for auditing the integrity of the claims and/or claims
    procedures application process ”) in order to ensure that claims to the Settlement Fund are
    legitimate and in compliance with all terms and conditions of the Plan, Plan PDPs and the
    Electronic Filer Agreement (“EFA”).

    Purpose, General Description and timing of the Audit Program

    The purpose of the Audit Program is to ensure (1) that the Settlement Fund accepts and pays only
    legitimate claims presented by or on behalf of legitimate claimants that are eligible to share in the
    Settlement Fund under the Plan; and (2) that each claimant or law firm representing a claimant
    maintains during and through the claims administration process any documentation they possess
    that supports the claim submitted electronically or via hard copy claim form. The audit of claims
    will be performed prior to distribution to claimants.

    Audit Sample Selection
    The Settlement Administrator, Verus LLC (“Verus”), will randomly select from the population of
    reviewed and qualified claims filed with the Settlement Fund a sample of claims for audit. The
    sample size will be based achieving a confidence level of 95% and a maximum margin of error
    (ME) of 5%.

    Each C l ai m ant and C l ai m ant ’s Law Fi rm , i f any, of eac h claim selected for
    i ncl us ion i n the audit sample will be informed that their claim has been selected for audit under
    this PDP as part of the Settlement’s Fund’s claim integrity program. Law Firms will be afforded
    a twenty (20) day opportunity from the date of notice to satisfactorily provide any requested
    claim documentation for each claimant selected. If a c l a i m a n t o r Law Firm fails to comply
    with the audit request, the S et t l em en t Trustee may at her discretion direct Verus to reject
    the claim, or if a Law Firm is involved and represents more than one claimant
    before the Settlement Fund, suspend payment of all claims filed by such non-responsive
    Law Firm, or take such other action as the Settlement Trustee deems appropriate, including, but
    not limited to, recommending imposition of any sanctions available under Rule 11 of the Federal
    Rules of Civil Procedure. Verus will complete the audit of a selected claim within thirty (30)
    days following submission by the c l a i m a n t o r Law Firm of all requested claim information
    to Verus.

    Documentation Requirements
    For each claim sampled, the claimant or Law Firm as the case may be will be required to provide
    any or all non-privileged documents of the types listed below, as may be specified by the
    Settlement Administrator, that the claimant or law firm possesses and relied upon in submitting
    the subject claim to the Settlement Fund:


                                                     2
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 63 of 65 PageID: 47885




       1. Complaint or Amended Complaint showing Underlying Lawsuit filed and served against
          Engelhard/BASF (b) which lawsuit credibly asserted in good faith an asbestos injury
          caused by alleged exposure to Emtal Talc and (c) which lawsuit was dismissed as to
          Engelhard/BASF voluntarily or involuntarily
       2. Answers to interrogatories
       3. Transcripts of depositions of the claimant and/or co-workers
       4. Verified work histories
       5. Social Security records
       6. All exposure affidavits executed by the claimant, co-workers, or family members related
          to the claim.
       7. All B-reading interpretations and ILO forms (except for mesothelioma claims).
       8. All chest x-ray/chest CT scan reports (except for mesothelioma claims).
       9. All pulmonary function tests (including tracings and flow volume loops) for Severe
          Asbestosis and Asbestosis/Pleural Disease with reduced pulmonary function claims only.
       10. All pathology or autopsy reports documenting asbestosis, asbestos-related pleural disease,
           malignant mesothelioma or a primary carcinoma of the lung, colon, esophagus, larynx,
           pharynx or stomach.
       11. Admission, history and physical and discharge summaries of any hospitalizations for
           asbestos-related disease and/or any malignant disease which is recognized as compensable
           under the Plan.
       12. All physical examination or pulmonary consultation reports.
       13. All non-privileged interpretive reports provided by experts retained by counsel or the
           claimant to review tests, x-rays, or diagnostic reports in order to render an opinion.
    The Settlement Fund will not require the production of original x-ray films and will not be re-
    reading such films or retesting claimants in the normal course of the claims audit. However, the
    Settlement Fund will reserve the right to request such original evidence and to expand the scope
    of the audit for targeted populations of claims in the event a pattern of submitting misleading or
    potentially fraudulent information is found. The standard of analysis for such a pattern shall not
    be based on the existence of questions of fact among the various testimonial sources, but rather on
    evidence of an actual intent to deceive or defraud the Settlement Fund. Both the Settlement Fund
    and the claimant/attorney shall be afforded all due process by the Settlement Trustee in resolving
    any merits issues on existence of such evidence.

    Review
    Verus will review all documentation provided by the claimant or law firms in a timely manner in
    order to answer the following questions relative to each claim:

       1. Is there documentation in the Claimant’s, Claimant’s Law Firm’s or Settlement Fund’s
          database, including the archive documents referred to in the Williams Action Settlement
          Agreement, to support the legitimacy of the claim submitted to the Settlement Fund,

                                                    3
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 64 of 65 PageID: 47886




           including proof that the Claimant is either the Injured Person in the Underlying Lawsuit on
           which class membership is based or the personal representative or heir of such Injured
           Person?

       2. Where applicable, is the medical documentation submitted consistent with established
          medical guidelines for establishing a diagnosis of an asbestos-related disease and
          supportive of the disease level submitted to the Settlement Fund?

    Issue Resolution
    In the event of any findings of concern, Verus will communicate the details of the findings to the
    Claimant and Claimant’s Law Firm and request additional information, explanation or response.
    If the Claimant or Claimant’s Law Firm fails to provide additional information, or successfully
    dispute the findings within a twenty (20) day period, Verus will inform the Settlement Trustee and
    obtain instruction on the appropriate course of action to be followed to resolve the issue.

    Audit processing and status and any issues observed or encountered will be discussed with the
    Settlement Trustee on a regular basis throughout the course of the audit. If any patterns of
    particular concern are discovered, the scope of the audit may be expanded and/or focused through
    additional targeted sampling to determine the extent of the issue.

    The Trustee reserves the right to adopt any other reasonable, or generally accepted audit
    procedures that the Trustee deems appropriate and warranted as circumstances may dictate.

    Management Representation Requirement
    Upon conclusion of the audit, each Law Firm will be required to sign a law firm management
    representation letter in the form attached hereto as Exhibit A.

    Reporting of Results
    Upon the conclusion of the audit, Verus will produce a confidential report to the Settlement Trustee
    summarizing the findings and recommending specific actions to be taken as a result of any
    systemic issues identified or adverse findings that require corrective and/or disciplinary action.
    Depending on the nature of the issue to be addressed, such action may involve revisions to claims
    materials, filing requirements or the electronic filing system, or possible sanctions in the event of
    findings of fraud or abuse. Verus will communicate any potentially adverse findings to the Law
    Firm and the Settlement Trustee, and the firm will be given an opportunity to resolve any concerns
    before any follow-up actions or imposition of sanctions are taken by the Settlement Trustee. The
    particular nature of any sanctions to be imposed will be discussed as the need arises.




                                                     4
Case 2:11-cv-01754-BRM-AME Document 621-6 Filed 07/23/20 Page 65 of 65 PageID: 47887



    Date

    Via Regular Mail or E‐mail (_______@verusllc.com)

    Verus Claims Services, LLC
    3967 Princeton Pike
    Princeton, NJ 08540

    Attention: _________

             Re:      Verus Claims Audit, Claimant (Insert Claimant Name, Claim ID)

    To Verus Claims Services, LLC:

    On behalf of the law firm of ______________________________ the we are providing this management
    representation letter in connection with the claims audit performed by Verus Claims Services, LLC (“Verus”) covering
    Claim ID # (INSERT CLAIM ID NUMBER) for (INSERT CLAIMANT NAME).

    The undersigned is competent and authorized to make the representations set forth herein.

    We understand that the claims audit was to be conducted pursuant to the claims audit program adopted by the
    Settlement Fund pursuant to the Williams Emtal Talc Settlement Fund Trust Plan of Distribution. We further
    understand that the Williams Emtal Talc Settlement Fund (Settlement Fund) has conducted this audit through Verus
    to ensure (1) that the Settlement Fund accepts and pays only legitimate claims presented by or on behalf of legitimate
    claimants that are eligible to share in the Settlement Fund under the Plan; and (2) that each claimant or law firm
    representing a claimant maintains during and through the claims administration process any documentation they
    possess that grounds or supports the claim submitted electronically or via hard copy claim form.

    We acknowledge our responsibility, as the filing law firm, to comply with the requirements of Rule 11(b) of the
    Federal Rules of Civil Procedure in presenting information to the Settlement Fund and to provide all non‐privileged
    documentation required by the Settlement Fund’s claims audit programs.

    We confirm that all of the claimants to the Settlement Fund we are representing, including the Claimants selected for
    audit that we represent, are either the Injured person in the Underlying Lawsuit on which class membership is based
    or the personal representative or heir of such Injured Person. In making this representation we have either first-hand
    knowledge of the Claimant’s identity and relationship to the Injured Person in the Underlying Lawsuit or have taken
    sufficient and appropriate investigatory measures to verify their identity and relationship of the Claimant to the Injured
    Person in the Underlying Lawsuit.

    We confirm, to the best of our knowledge and belief, as of the date of this letter, that we have provided the Settlement
    Fund with complete and accurate copies of all of the non‐privileged documents requested and required by the audit of
    the above-named claimant(s) pursuant to the terms of the claims audit program.

    We acknowledge that Verus on behalf of and at the direction of the Settlement Fund may, to the extent permitted by
    the Settlement Fund’s claims audit program, request additional non‐privileged information or explanations.

    Yours truly,

    _________________________________________
    (Signature)

    ___________________________________________
    (Title)




                                                                5
